Execution Copy

PURCHASE AND SALE AGREEMENT
BY AND BETWEEN
YMF MEDIA NEW YORK LLC
and
YMF MEDIA NEW YORK LICENSEE LLC
“SELLER”
and
EMMIS RADIO LLC
“BUYER”
Dated as of February 11, 2014



ATL 19620111v4

--------------------------------------------------------------------------------




Table of Contents
Article I DEFINITIONS
1


 
Section 1.1.
Definitions
1


 
Section 1.2.
Construction
12


 
Section 1.3.
Other Defined Terms
12


Article II PURCHASE AND SALE
14


 
Section 2.1.
Purchase and Sale
14


 
Section 2.2.
Payment on Closing
14


 
Section 2.3.
First Closing Date Deliveries
15


 
Section 2.4.
Second Closing Date Deliveries
16


 
Section 2.5.
Adjustments to Purchase Price
16


 
Section 2.6.
Non-Assumption of Liabilities
17


 
Section 2.7.
Transfer Taxes
18


 
Section 2.8.
Risk of Loss
18


 
Section 2.9.
Allocation of Purchase Price
18


 
Section 2.10.
Access of Seller
18


 
Section 2.11.
Accounts Receivable
18


 
Section 2.12.
Local Programming and Marketing Agreement
19


 
Section 2.13.
Audit
19


Article III GOVERNMENTAL APPROVALS AND CONTROL OF STATIONS
20


 
Section 3.1.
FCC Consent
20


 
Section 3.2.
HSR Filing
21


 
Section 3.3.
Control Prior to First Closing
21


 
Section 3.4.
Other Governmental Approvals
21




i
ATL 19620111v4

--------------------------------------------------------------------------------




Article IV REPRESENTATIONS AND WARRANTIES OF SELLER
22


 
Section 4.1.
Organization
22


 
Section 4.2.
Authorization; Enforceability
22


 
Section 4.3.
Absence of Conflicting Agreements
22


 
Section 4.4.
Purchased Assets
23


 
Section 4.5.
Title to Purchased Assets; Liens and Encumbrances
23


 
Section 4.6.
Equipment
23


 
Section 4.7.
The Contracts
23


 
Section 4.8.
Intangible Property
25


 
Section 4.9.
Real Property
25


 
Section 4.10.
The Leases
26


 
Section 4.11.
Financial Statements and Interim Financial Statements
27


 
Section 4.12.
No Changes
27


 
Section 4.13.
No Litigation; Labor Disputes; Compliance with laws
28


 
Section 4.14.
Taxes
29


 
Section 4.15.
Governmental Authorizations
29


 
Section 4.16.
Compliance with Communication Laws
30


 
Section 4.17.
Insurance
30


 
Section 4.18.
Brokers
30


 
Section 4.19.
Employees
30


 
Section 4.20.
Employee Benefit Plans
30


 
Section 4.21.
Environmental Compliance
31


Article V REPRESENTATIONS AND WARRANTIES OF BUYER
32


 
Section 5.1.
Organization
32


 
Section 5.2.
Authorization; Enforceability
32




ii
ATL 19620111v4

--------------------------------------------------------------------------------




 
Section 5.3.
Absence of Conflicting Laws and Agreements
32


 
Section 5.4.
Brokers
33


 
Section 5.5.
FCC Qualification
33


 
Section 5.6.
Financing
33


 
Section 5.7.
Projections and Other Information
33


 
Section 5.8.
Solvency
34


Article VI CERTAIN MATTERS PENDING THE FIRST CLOSING
34


 
Section 6.1.
Access
34


 
Section 6.2.
Notice of Adverse Changes
35


 
Section 6.3.
Operations Pending First Closing
35


 
Section 6.4.
Financial Reports
37


 
Section 6.5.
Consents
37


 
Section 6.6.
Cooperation
38


 
Section 6.7.
Tax Returns and Payments
38


 
Section 6.8.
Release of Liens
38


 
Section 6.9.
Financing Leases
38


 
Section 6.10.
Public Announcement
38


 
Section 6.11.
Exclusivity
38


 
Section 6.12.
Title Commitments; Surveys
39


ARTICLE VII CONTIONS PRECEDENT TO THE OBLIGATIONS OF BUYER AT THE FIRST CLOSING
39


 
Section 7.1.
Compliance with Agreement
39


 
Section 7.2.
Proceedings and Instruments Satisfactory
39


 
Section 7.3.
Representations and Warranties
39


 
Section 7.4.
Event of Loss
40






iii
ATL 19620111v4

--------------------------------------------------------------------------------




 
Section 7.5.
Deliveries at Closing
40


 
Section 7.6.
Other Documents
40


 
Section 7.7.
Possession; Instruments of Conveyance and Transfer
40


 
Section 7.8.
Required Approvals and Consent
40


 
Section 7.9.
Absence of Investigations and Proceedings
40


 
Section 7.10.
FCC Consent
40


 
Section 7.11.
FCC Licenses
41


 
Section 7.12.
Absence of Liens
41


 
Section 7.13.
Title Commitments
41


 
Section 7.14.
HSR Clearance
41


 
Section 7.15.
Non-Foreign Affidavit
41


ARTICLE VII CONDITIONS PRECEDENT TO THE OBLIGATIONS OF SELLER AT FIRST CLOSING
41


 
Section 8.1.
Compliance with Agreement
4


 
Section 8.2.
Proceedings and Instruments Satisfactory
42


 
Section 8.3.
Representations and Warranties
42


 
Section 8.4.
Deliveries at Closing
42


 
Section 8.5.
Other Documents
42


 
Section 8.6.
Absence of Investigations and Proceedings
42


 
Section 8.7.
Governmental Consents
4


 
Section 8.8.
HSR Clearance
42


ARTICLE IX CONDITIONS PRECEDENT TO THE OBLIGATIONS OF BUYER AND SELLER AT THE
SECOND CLOSING
43


 
Section 9.1.
Conditions to Obligations of Buyer
43


 
Section 9.2.
Conditions to Obligations of Seller
43




iv
ATL 19620111v4

--------------------------------------------------------------------------------




ARTICLE X INDEMNIFICATION
43


 
Section 10.1.
Indemnification by Seller
43


 
Section 10.2.
Indemnification by Buyer
44


 
Section 10.3.
Notification of Claims
44


 
Section 10.4.
Limitation on Liability
45


 
Section 10.5.
Survival of Representations, Warranties and Agreements
46


 
Section 10.6.
Remedies; Mitigation
46


 
Section 10.7.
Effect of Insurance
46


ARTICLE XI FURTHER AGREEMENTS
47


 
Section 11.1.
Event of Loss
47


 
Section 11.2.
Station Employees
47


 
Section 11.3.
No Further Rights
50


 
Section 11.4.
Payroll Matters
50


 
Section 11.5.
WARN Act
50


 
Section 11.6.
Bulk Transfer
51


ARTICLE XII TERMINATION; MISCELLANEOUS
51


 
Section 12.1.
Termination
51


 
Section 12.2.
Rights on Termination; Waiver
51


 
Section 12.3.
Specific Performance
52


 
Section 12.4.
Liquidated Damages
52


 
Section 12.5.
Further Assurances
52


 
Section 12.6.
Schedules
53


 
Section 12.7.
Entire Agreement; Amendment; and Waivers
53


 
Section 12.8.
Expenses
53


 
Section 12.9.
Benefit; Assignment
53




v
ATL 19620111v4

--------------------------------------------------------------------------------




 
Section 12.10.
Confidentiality
54


 
Section 12.11.
Notices
54


 
Section 12.12.
Counterparts; Headings
55


 
Section 12.13.
Income Tax Position
55


 
Section 12.14.
Severability
55


 
Section 12.15.
No Reliance
55


 
Section 12.16.
No Recourse
55


 
Section 12.17.
Judicial Interpretation
56


 
Section 12.18.
Saturdays, Sundays and Legal Holidays
56


 
Section 12.19.
Consent to Jurisdiction
56


 
Section 12.20.
WAIVER OF JURY TRIAL
56


 
Section 12.21.
Governing Law
56


 
Section 12.22.
Guaranty
56


 
Section 12.23.
Debt Covenant
57






vi
ATL 19620111v4

--------------------------------------------------------------------------------




EXHIBITS
Assumption Agreement
Exhibit A
Bill of Sale and Assignment
Exhibit B
Buyer’s Closing Certificate
Exhibit C
Buyer’s Performance Certificate
Exhibit D
Assignment and Assumption of Contracts
Exhibit E
[Intentionally Omitted]
Exhibit F
FCC Licenses Assignment
Exhibit G
Assignment and Assumption of Leases
Exhibit H
LMA Assignment
Exhibit I
LMA Assumed Liabilities
 
     Assumption Agreement
Exhibit J
LMA Contract Assignment
Exhibit K
LMA Lease Assignment
Exhibit L
Seller’s Closing Certificate
Exhibit M
Seller’s Performance Certificate
Exhibit N
Trademark Assignment
Exhibit O
WBLS-WLIB LLC Operating Agreement
Exhibit P








vii
ATL 19620111v4

--------------------------------------------------------------------------------




SCHEDULES


1.2 Excluded Assets
1.4 Permitted Liens
4.3 Conflicting Agreements of Seller
4.5 Title Exceptions
4.6 Equipment
4.7 Contracts
4.7(a)(viii) Bargaining Agreement
4.8 Intangible Property
4.9 Real Property
4.10 Leases
4.11 Financial Statements
4.12 No Changes
4.13 Litigation; Labor Disputes, Compliance with Law




4.14 Tax Exceptions
4.15 Governmental Authorizations
4.16 FCC License Exceptions
4.17 Insurance
4.18 Brokers
4.19 Employees
4.20 Employee Benefit Plans
4.21 Environmental Compliance
5.3 Conflicts
5.4 Brokers
5.5 FCC Qualification
6.9 Permitted Liens
7.8 Required Approvals and Consents
7.14 Title Commitments
11.2 Severance










viii
ATL 19620111v4

--------------------------------------------------------------------------------




PURCHASE AND SALE AGREEMENT
THIS PURCHASE AND SALE AGREEMENT is made this 11th day of February, 2014, by and
between YMF MEDIA NEW YORK LLC, a Delaware limited liability company (“YMF
OpCo”) and YMF MEDIA NEW YORK LICENSEE LLC, a Delaware limited liability company
(“YMF License Co.” and, together with YMF OpCo, “Seller”) and Emmis Radio LLC,
an Indiana limited liability company (“Emmis” or “Buyer”) and solely for the
purposes of Article X hereof, YMF Media LLC, a Delaware limited liability
company (“Guarantor”).
R E C I T A L S:
A.    Seller is engaged in the business of radio broadcasting and presently owns
and operates the following radio broadcast stations (the “Stations”) pursuant to
authorizations issued by the Federal Communications Commission (the “FCC”):
WBLS(FM), New York, New York (Facility ID 28203) (“WBLS”) and WLIB(AM), New
York, New York (Facility ID 28204).
B.    Seller is willing to sell to Buyer and Buyer is willing to purchase from
Seller, substantially all of the assets, business, properties and rights of
Seller related to the operation of the Stations on the terms and subject to the
conditions set forth herein.
NOW, THEREFORE, in consideration of the Recitals and of the mutual covenants,
conditions and agreements set forth herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, it
is hereby agreed as follows:
ARTICLE I
DEFINITIONS
Section 1.1.    Definitions. Except as specified otherwise, when used in this
Agreement, the following terms have the meanings specified:
“Accounts Payable” means all accounts payable of Seller related to the Stations
immediately prior to the LMA Commencement Date as determined in accordance with
GAAP;
“Accounts Receivable” means all accounts receivable of Seller related to the
Stations immediately prior to the LMA Commencement Date as determined in
accordance with GAAP (other than Accounts Receivable relating to Tradeout
Agreements or program barter agreements);
“Action” means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of apparent liability, notice of violation, order of
forfeiture, proceeding, litigation, citation, summons, subpoena or investigation
of any nature, civil, criminal, administrative, regulatory or otherwise, whether
at law or in equity;
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly Controlling, Controlled by or under common Control with such other
Person;

ATL 19620111v4

--------------------------------------------------------------------------------




“Agreement” means this Purchase and Sale Agreement, together with the Schedules
and the Exhibits attached hereto, as the same shall be amended from time to time
in accordance with the terms hereof;
“Ancillary Agreements” means (a) the Assumption Agreement, (b) the Bill of Sale,
(c) the Contract Assignment, (d) the FCC License Assignment, (e) the Lease
Assignment, (f) the Special Warranty Deed, (g) the Trademark Assignment, and (h)
WBLS-WLIB Operating Agreement, and (i) any other certificate, agreement,
document or other instrument to be executed and delivered in connection with the
transaction contemplated by this Agreement;
“Antitrust Laws” means the Sherman Act, as amended, the Clayton Act, as amended,
the HSR Act, the Federal Trade Commission Act, as amended, and all other
federal, state and foreign, if any, Laws that are designed or intended to
prohibit, restrict or regulate actions having the purpose or effect of
monopolization or restraint of trade or lessening of competition through merger
or acquisition.
“Assumed Contracts” means (a) the Material Contracts, (b) Contracts not required
pursuant to Section 4.7(a) to be listed on Schedule 4.7 and (c) Contracts
entered into after the date hereof and prior to the First Closing Date in
accordance with this Agreement which otherwise would be required to be listed on
Schedule 4.7; provided, however, “Assumed Contracts” shall not include
Contracts, if any, which are Excluded Assets.
“Assumed Liabilities” means (a) the obligations of Seller under the Assumed
Contracts and the Leases, in each case arising from and accruing with respect to
the operation of the Stations after the First Closing Date or the LMA
Commencement Date, as applicable, including any termination costs associated
with such Assumed Contracts and Leases arising after the First Closing Date or
the LMA Commencement Date, as applicable; (b) the monetary Liabilities,
obligations and claims resulting from the operation of the Stations prior to the
First Closing Date or the LMA Commencement Date, as applicable, to the extent
such Liabilities, obligations and claims are subject of a Purchase Price
adjustment in favor of Buyer pursuant to Section 2.4(f); and (c) Liabilities for
severance, vacation pay and sick pay for Transferred Employees as set forth in
Section 11.2. For the avoidance of doubt Assumed Liabilities include without
limitation the LMA Assumed Liabilities.
“Assumption Agreement” means an instrument in the form of Exhibit “A” attached
hereto by which the Assumed Liabilities (other than the LMA Assumed Liabilities)
shall be assumed by Buyer from Seller;
“Bargaining Agreement” means the collective bargaining agreements set forth on
Schedule 4.7(a)(viii).
“Benefit Arrangements” means a benefit program or practice providing for
bonuses, incentive compensation, vacation pay, severance pay, insurance,
restricted stock, stock options, employee discounts, company cars, tuition
reimbursement or any other perquisite or benefit (including, without limitation,
any fringe benefit under Section 132 of the Code) to employees, officers or
independent contractors that is not a Plan;

- 2 -
ATL 19620111v4

--------------------------------------------------------------------------------




“Bill of Sale and Assignment” means an instrument in the form of Exhibit “B”
attached hereto, by which Seller shall convey to Buyer title to (a) the Customer
Lists, (b) the Equipment, (c) the Intangible Property, (d) the Miscellaneous
Assets, and (e) the Records;
“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed (or actually closed)
in the City of New York;
“Buyer’s Closing Certificate” means the certificate of Buyer in the form of
Exhibit “C” attached hereto;
“Buyer’s Performance Certificate” means the certificate of Buyer in the form of
Exhibit “D” attached hereto;
“Cash” means all moneys of Seller relating to the Stations, whether in the form
of cash, cash equivalents, marketable securities, short term investments or
deposits in bank or other financial institution accounts of any kind;
“Code” means the Internal Revenue Code of 1986, as amended;
“Communications Laws” means the Communications Act of 1934, as amended, together
with the rules and regulations promulgated thereunder and the published policies
and decisions of the FCC;
“Contract Assignment” means the Assignment and Assumption of Contracts, in the
form of Exhibit “E” attached hereto, by which Seller shall assign the Assumed
Contracts (other than the LMA Contracts) to Buyer and Buyer shall assume the
Assumed Liabilities (other than the LMA Assumed Liabilities) of such Seller
under the Assumed Contracts;
“Contracts” means those agreements (other than those included in the Excluded
Assets and other than the Leases) under which the business of the Stations is
conducted, whether written, oral or implied;
“Control” means, as to any Person, the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities, by contract or
otherwise. The terms “Controlled” and “Controlling” shall have a correlative
meaning;
“Copyrights” means all copyrights and copyright applications related to the
Stations, including those listed on Schedule 4.8;
“Customer Lists” means all lists, documents, written information and computer
tapes and programs and other computer readable media used by or in Seller’s
possession concerning past, present and potential purchasers of advertising or
services from the Station;
“Environmental Laws” means the rules and regulations of the FCC, the
Environmental Protection Agency and any other federal, state or local Government
Authorities pertaining to

- 3 -
ATL 19620111v4

--------------------------------------------------------------------------------




human exposure to RF radiation and all Laws, including statutes, regulations,
ordinances, codes, and rules, as amended, relating to the discharge of air
pollutants, water pollutants or process waste water or otherwise relating to the
environment or Hazardous Materials or toxic substances or harmful physical
agents, health and human safety, including, but not limited to, the Federal
Solid Waste Disposal Act, the Federal Clean Air Act, the Federal Clean Water
Act, the Federal Resource Conservation and Recovery Act of 1976, the Federal
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, the Occupational Safety and Health Act of 1979, as Amended, regulations
of the Environmental Protection Agency, regulations of the Nuclear Regulatory
Agency, and regulations of any state department of natural resources or state
environmental protection agency in effect on the date hereof;
“Equipment” means the machinery, equipment, furniture, fixtures, furnishings,
toolings, parts, blank tapes, transmitters, antennas, towers, vehicles and other
items of tangible personal property owned or leased by Seller that are used or
useable in the operation of the Stations, including those items listed on
Schedule 4.6;
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
and the rules and regulations promulgated thereunder;
“Estoppel Certificates” means estoppel certificates in customary form and
substance and otherwise reasonably acceptable to Buyer from the landlord under
each Real Property Lease;
“Event of Loss” means any loss, taking, condemnation, damage or destruction of
or to any of the Purchased Assets or the Stations;
“Excluded Assets” means (a) the Cash; (b) the Accounts Receivable; (c) any and
all claims of Seller with respect to transactions prior to the First Closing
Date including, without limitation, claims for Tax refunds relating to
Pre-Closing Tax Periods and refunds of fees paid to the FCC, except to the
extent such claims (other than insurance claims set forth in Section 11.1)
relate to Assumed Liabilities or the Purchased Assets; (d) all contracts of
insurance entered into by Seller (other than as set forth in Section 11.1); (e)
all rights and obligations under agreements, if any, listed on Schedule 1.2; (f)
those other assets, if any, described on Schedule 1.2; (g) all assets related to
the Station Employee Benefit Plans; (h) books and records relating to the
organization of Seller; (i) intercompany Accounts Receivable and intercompany
Accounts Payable of Seller; (j) all rights of Seller arising under this
Agreement or the transactions contemplated hereby; (k) Seller’s corporate names
(including the name “YMF”); (l) any Purchased Asset sold or otherwise disposed
of prior to Closing as permitted hereunder; and (m) all Contracts and Leases
entered into by Seller after the LMA Commencement Date;
“FCC Consent” means action by the FCC (including action duly taken by the FCC’s
staff pursuant to delegated authority) granting its consent to the assignment of
the FCC Licenses from Seller to Buyer;

- 4 -
ATL 19620111v4

--------------------------------------------------------------------------------






“FCC Licenses” means all licenses, permits and authorizations issued or granted
by the FCC to Seller in connection with the operation of the Station and
associated auxiliary and other facilities authorized by the FCC, including as
set forth on Schedule 4.15;
“FCC Licenses Assignment” means the instrument in the form of Exhibit “G”
attached hereto between the Seller and Buyer, by which Seller assigns the FCC
Licenses to Buyer;
“Final Order” means an FCC Consent, with respect to which no action, request for
stay, petition for rehearing or reconsideration, appeal or review by the FCC on
its own motion is pending and as to which the time for filing or initiation of
any such request, petition, appeal or review has expired;
“Financial Statements” means the unaudited financial statements of Seller
described in Section 4.11(a);
“Financing Lease” means any Lease that is properly characterized as a
capitalized lease obligation in accordance with GAAP;
“First Closing” means the conference to be held at 10:00 a.m., Atlanta, Georgia
time on the First Closing Date at the offices of Greenberg Traurig, LLP, 3333
Piedmont Road, Suite 2500, Atlanta, Georgia 30305, or at such other time and
place as may be designated by counsel to Buyer’s lenders or as the parties may
mutually agree to in writing, at which time the transactions contemplated by
this Agreement to occur on the First Closing Date shall be consummated;
“First Closing Cash Payment” means the sum of Fifty-Five Million Dollars
($55,000,000), adjusted pursuant to Section 2.5;
“First Closing Date” means (a) the date designated by Buyer upon at least five
(5) days’ prior written notice to Seller that is no earlier than one (1) day and
no later than ten (10) days after the last to occur of the date on which the FCC
Consent has been granted; the conditions set forth in Article VII and Article
VIII have been satisfied or waived (other than those conditions required to be
satisfied at the First Closing) or (b) such other date as Buyer and Seller may
agree upon in writing. The First Closing shall be deemed effective as of 12:01
a.m. on the First Closing Date;
“GAAP” means United States generally accepted accounting principles in effect on
the First Closing Date, as consistently applied by Seller;
“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision (including the FCC), or any self-regulated
organization or other non-governmental regulatory authority or
quasi-Governmental Authority (to the extent that the rules, regulations or
orders of such organization or authority have the force of Law), or any
arbitrator, court or tribunal of competent jurisdiction;

- 5 -
ATL 19620111v4

--------------------------------------------------------------------------------




“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority;
“Hazardous Materials” means any wastes, substances, or materials (whether
solids, liquids or gases) that are deemed hazardous, toxic, pollutants, or
contaminants, including without limitation, substances defined as “hazardous
wastes,” “hazardous substances,” “toxic substances,” “radioactive materials,” or
other similar designations in, or otherwise subject to regulation under, any
Environmental Laws. “Hazardous Materials” includes but is not limited to
polychlorinated biphenyls (PCB’s) asbestos, lead-based paints, infectious
wastes, radioactive materials and wastes and petroleum and petroleum products
(including, without limitation, crude oil or any fraction thereof);
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations thereunder;
“Indebtedness For Borrowed Money” means short term and long term indebtedness of
Seller for borrowed money, including any Financing Leases and including the
current portion of such short term and long term indebtedness and any interest
accrued thereon;
“Intangible Property” means: (a) the Copyrights; (b) the Trademarks; (c) the
Trade Secrets; (d) all of the rights of the Seller in and to the call letters of
the Station; (e) all slogans, phrases or logos of the Station; (f) all domain
names and websites associated with the Station; and (g) all goodwill associated
therewith and with the Purchased Assets, including any of the foregoing listed
on Schedule 4.8;
“Knowledge of Seller” or “to the Seller’s Knowledge” means the actual knowledge
of Doug James, Bill Cooper, Skip Dillard or Deon Livingston;
“Law” means any United States (federal, state or local) or foreign law
(including, without limitation, any Communications Laws), constitution, treaty
statute, ordinance, regulation, rule, code, order, judgment, injunction, writ or
decree;
“Lease Assignment” means the Assignment and Assumption of Leases in the form of
Exhibit “H” attached hereto, by which the Seller shall assign to Buyer the
Leases (other than the LMA Leases);
“Leases” means those leases, subleases or licenses of Real Property and
Equipment related to the Stations, including those listed on Schedule 4.10 and
the Real Property Leases;
“Liability” means, with respect to any Person, any liability or obligation of
such Person of any kind, known or unknown, whether absolute or contingent,
matured or unmatured, conditional or unconditional, accrued or unaccrued,
liquidated or unliquidated, secured or unsecured, or due or to become due;
“Lien” means any mortgage, deed of trust, pledge, hypothecation, security
interest, encumbrance, claim, lien, lease (including any capitalized lease) or
charge of any kind, whether

- 6 -
ATL 19620111v4

--------------------------------------------------------------------------------




voluntarily incurred or arising by operation of law or otherwise, affecting any
of the Purchased Assets or the Stations, including any agreement to give or
grant any of the foregoing, any conditional sale or other title retention
agreement and the filing of or agreement to give any financing statement with
respect to any of the Purchased Assets or the Station under the Uniform
Commercial Code of the State of New York or comparable Law of any jurisdiction;
“LMA” means the Local Programming and Marketing Agreement of even date herewith
between Emmis (as Programmer) and Seller (as Licensee);
“LMA Assignment” means an instrument in the form of Exhibit “I” attached hereto
pursuant to which the LMA will be assigned from Seller to WBLS-WLIB Opco at the
First Closing;
“LMA Assumed Liabilities” means the Assumed Liabilities to be assumed by Buyer
on the LMA Commencement Date;
“LMA Assumed Liabilities Assumption Agreement” means the LMA Assumed Liabilities
Assumption Agreement in the form of Exhibit “J” attached hereto;
“LMA Commencement Date” means the date upon which Emmis (as Programmer) begins
to program the Stations pursuant to the LMA, which shall be no sooner than the
date the HSR Clearance is received;
“LMA Contract” means those Assumed Contracts designated as such on Schedule
4.7(a) to be assigned by Seller to Emmis on the LMA Commencement Date pursuant
to Section 2.11 hereof;
“LMA Contract Assignment” means the LMA Assignment and Assumption of Contracts
in the form of Exhibit “K” attached hereto, by which Seller shall assign the LMA
Contracts to Emmis and Emmis shall assume the LMA Assumed Liabilities of such
Seller under the LMA Contracts;
“LMA Leases” means the Leases other than the Real Property Leases;
“LMA Lease Assignment” means the Assignment and Assumption of LMA Leases in the
form of Exhibit “L” attached hereto, by which Seller shall assign the LMA Leases
to Emmis on the LMA Commencement Date pursuant to Section 2.11;
“Material Adverse Effect” means any effect or change that would, individually or
in the aggregate, be reasonably expected to have a material adverse effect on
(a) or result in any loss of or material adverse modification to any of the
material FCC Licenses, (b) the ability of Seller to perform its material
obligations under this Agreement or the Ancillary Agreements, and (c) the
business, properties, assets, financial condition, or results of operations of
the Stations; provided, however, that any material adverse effect primarily
attributable to (i) any event, state of facts or circumstances or development
affecting radio programming services generally or the radio broadcast industry
(including legislative or regulatory matters) (as long as Seller or the

- 7 -
ATL 19620111v4

--------------------------------------------------------------------------------




Stations are not disproportionately affected thereby), (ii) general economic
conditions, including any downturn caused by terrorist activity (as long as
Seller or the Stations are not disproportionately affected thereby), (iii) the
announcement of this Agreement or the pendency of the transactions contemplated
hereby, (iv) the taking of any action by Seller required by the terms hereof,
(v) any failure to meet internal or published financial or rating projections
estimates or forecasts of revenues, earnings, or other measures of financial or
operating performances for any period (provided that the underlying causes of
such failure (subject to the other provisions of this definition) shall not be
excluded), (vi) changes in Law or GAAP or the interpretation thereof, (vii)
Buyer’s programming of the Stations under the LMA, or (viii) the ratings or
performance of any networks with which a Station is affiliated, in each case
shall not constitute a Material Adverse Effect or be taken into account in
determining whether a Material Adverse Effect has occurred;
“Material Contract” means any Contract listed on Schedule 4.7;
“Material Lease” means any Real Property Lease or any Lease under which the
annual rental payments exceed $25,000;
“Miscellaneous Assets” means all tangible and intangible assets used or useable
in the operation of the Stations and not otherwise specifically referred to in
this Agreement, including any warranties related to any of the Purchased Assets,
excepting therefrom only the Excluded Assets;
“Permitted Liens” means the following Liens: (a) Liens existing on the First
Closing Date to remain on the Purchased Assets after the First Closing as listed
on Schedule 1.4; (b) Liens for Taxes not yet due; (c) statutory Liens of
landlords, carriers, warehousemen, mechanics, materialmen and other Liens
imposed by law created in the ordinary course of business of Seller consistent
with past practices for amounts not yet due; (d) Liens (other than any Lien
imposed by ERISA) incurred or deposits made in the ordinary course of business
of Seller consistent with past practices in connection with worker’s
compensation, unemployment insurance or other types of social security; (e) the
rights of any lessor under the applicable Lease or any Lien granted by any
lessor; (f) any subleases; (g) the rights of the grantor of any easement or any
Lien granted by such grantor on such easement property; easements, right of way,
restrictive covenants and other encumbrances, encroachments or other similar
matters affecting title that do not materially adversely affect title to the
property subject thereto or materially impair the continued use of the property
in the ordinary course of the business of the Stations in substantially the same
manner as currently used; (h) Liens that will be discharged prior to or
simultaneously with Closing; (i) any state of facts an accurate survey would
show, provided same does not render title unmarketable, diminish materially the
value of the Real Property, or prevent the Real Property being utilized in
substantially the same manner as currently used; and (j) Liens created by or
through Buyer or any of its affiliates;
“Person” means any natural person, general or limited partnership, corporation,
limited liability company or other entity;

- 8 -
ATL 19620111v4

--------------------------------------------------------------------------------




“Plan” means any plan, program or arrangement, whether or not written, that is
or was (a) an “employee benefit plan” as such term is defined in Section 3(3) of
ERISA and (i) which was or is established or maintained by Seller; (ii) to which
Seller contributed or was obligated to contribute or to fund or provide
benefits; or (iii) which provides or promises benefits to any person who
performs or who has performed services for Seller and because of those services
is or has been (A) a participant therein or (B) entitled to benefits thereunder;
(b) an “employee pension benefit plan” as such term is defined in Section 3(2)
of ERISA, including, without limitation, any such plan that satisfies, or is
intended by Seller to satisfy, the requirements for tax qualification described
in Section 401 of the Code; (c) a “multiemployer plan” as such term is defined
in Section 3(37) of ERISA; or (d) an “employee welfare benefit plan” as such
term is defined in Section 3(1) of ERISA;
“Post-Closing Tax Period” means any Tax period (or portion thereof) beginning
and ending after the First Closing Date;
“Pre-Closing Tax Period” means any Tax period (or portion thereof) ending on or
prior to the First Closing Date;
“Program Rights” means all rights of Seller presently existing or obtained prior
to the LMA Commencement Date, in accordance with this Agreement, to broadcast
radio programs or shows as part of the Stations’ programming and for which
Seller is or will be obligated to compensate the vendor of such Program Rights,
including all program barter agreements;
“Purchase Price” means the sum of One Hundred Thirty One Million Dollars
($131,000,000), adjusted pursuant to Section 2.5;
“Purchased Assets” means all assets used or useable in the operation of the
Stations, other than the Excluded Assets, including but not limited to (a) the
Assumed Contracts; (b)  the Customer Lists; (c) the Equipment; (d) the FCC
Licenses; (e) the Intangible Property; (iii) the Leases; (f) the Miscellaneous
Assets; (g) the Owned Real Property; (h) the Records; and (i) all similar assets
of the Stations acquired by Seller between the date hereof and the Closing;
“Real Property” means the real property owned, leased, subleased or licensed by
Seller and used in the operation of the Station, together with all right, title
and interest of Seller in all buildings, towers, improvements, fixtures and
structures thereon, more particularly described on Schedule 4.9(a);
“Records” means files and records, including schematics, technical information
and engineering data, programming information, correspondence, books of account,
employment records, customer files, purchase and sales records and
correspondence, advertising records, files and literature, and FCC logs, files
and records and other written materials of Seller relating to the Stations other
than those that are Excluded Assets;

- 9 -
ATL 19620111v4

--------------------------------------------------------------------------------




“Retained Liabilities” means all the obligations and Liabilities of Seller
whether now existing or previously or hereafter incurred other than the Assumed
Liabilities, which Retained Liabilities shall include but not be limited to (a)
the Accounts Payable; (b) all Taxes that result from or have accrued in
connection with the operation of the Stations in the Pre-Closing Tax Period; (c)
monetary Liabilities and obligations arising under Assumed Contracts and Leases
transferred to Buyer in accordance with this Agreement to the extent such
Liabilities and obligations arise during or relate to or have accrued in
connection with any period prior to the First Closing Date or the LMA
Commencement Date, as applicable, except to the extent any such Liabilities have
been taken into account in adjusting the Purchase Price pursuant to Section 2.4;
(d) all monetary Liabilities and obligations accruing with respect to the
operation of the Stations prior to the Closing except to the extent any such
Liabilities have been taken into account in adjusting the Purchase Price
pursuant to Section 2.4; (e) non-monetary Liabilities and obligations arising
under Assumed Contracts and Leases transferred to Buyer in accordance with this
Agreement to the extent such Liabilities and obligations relate to a breach or
default under any such Assumed Contract or Lease prior to the First Closing Date
or the LMA Commencement Date, as applicable; (f) all Liabilities related to the
Stations’ Employee Benefit Plans; and (g) all Liabilities and obligations of
Seller under this Agreement and any other agreement entered into in connection
herewith or with respect to any Excluded Asset;
“Schedules” means those schedules referenced to in this Agreement which have
been bound in that separate volume executed by or on behalf of the parties, and
delivered concurrently with the execution of this Agreement, which schedules and
volume are hereby incorporated herein and made a part hereof;
“Second Closing” means the conference to be held at 10:00 a.m., Atlanta, Georgia
time on the Second Closing Date at the offices of Greenberg Traurig, LLP, 3333
Piedmont Road, Suite 2500, Atlanta, Georgia 30305, or at such other time and
place as the parties may mutually agree to in writing, at which time
transactions contemplated by this Agreement to occur on the Second Closing Date
shall be consummated;
“Second Closing Cash Payment” means the sum of Seventy-Six Million Dollars
($76,000,000);
“Second Closing Date” shall mean February 15, 2015;
“Seller’s Closing Certificate” means the certificate of Seller in the form of
Exhibit “M” attached hereto;
“Seller’s Performance Certificate” means the certificate of Seller in the form
of Exhibit “N” attached hereto;
“Special Warranty Deed” means a special warranty deed in a form acceptable to
the title company issuing the Title Commitment, pursuant to which the Owned Real
Property will be conveyed to Buyer;

- 10 -
ATL 19620111v4

--------------------------------------------------------------------------------




“Station Employee” means an employee of either of the Stations as of the LMA
Commencement Date;
“Station Employee Benefit Plans” means any Plan or Benefit Arrangement in which
any current, former or retired employee of either of the Stations participates;
“Tax” or “Taxes” means all federal, state local or foreign income, excise, gross
receipts, ad valorem, sales, use, employment, franchise, profits, gains,
property transfer, use, payroll, intangible or other taxes, fees, stamp taxes,
duties, charges, levies or assessments of any kind whatsoever (whether payable
directly or by withholding) imposed by a Governmental Authority, together with
any interest and any penalties, additions to tax or additional amounts imposed
by any Tax authority with respect thereto;
“Tax Returns” means all returns and reports (including elections, declarations,
disclosures, schedules, estimates and information returns) required to be
supplied to a Tax authority relating to Taxes;
“Trade Secrets” means all proprietary information of Seller relating to the
Stations that is not generally known and is used in the operation of the
Stations, as to which reasonable efforts have been made to prevent unauthorized
disclosure, and which provides a competitive advantage to those who know or use
it, including those listed on Schedule 4.8;
“Trademark Assignment” means an instrument, in the form of Exhibit “O” attached
hereto, by which the appropriate Seller shall convey to Buyer the Trademarks;
“Trademarks” means all of those names, trademarks, service marks, jingles,
slogans, logos, trademark and service mark registrations and trademark and
service mark applications owned, used, held for use, licensed by or leased by
Seller relating to the Stations, including those listed on Schedule 4.8;
“Tradeout Agreement” means any Contract, pursuant to which Seller has sold or
traded commercial air time or commercial production services of the Station in
consideration for any property or services in lieu of or in addition to Cash,
excluding program barter agreements;
“Transfer Taxes” means all excise, sales, use, value added, registration stamp,
recording, documentary, conveyancing, franchise, property, transfer, gains and
similar Taxes, levies, charges and fees;
“Transferred Employee” means a Station Employee who becomes an employee of Buyer
as contemplated by Section 11.2;
“Union Employees” means all Station Employees the terms of whose employment are
governed by a Bargaining Agreement;
“WBLS-WLIB Licensee” means an Indiana limited liability company and a
wholly-owned subsidiary of WBLS-WLIB Opco to be formed prior to the First
Closing;

- 11 -
ATL 19620111v4

--------------------------------------------------------------------------------




“WBLS-WLIB Membership Interest” means a 49.9% membership interest in WBLS-WLIB
Opco to be issued to YMF OpCo at the First Closing and having the rights and
obligations described in the WBLS-WLIB Operating Agreement;
“WBLS-WLIB Opco” means an Indiana limited liability company and a wholly-owned
subsidiary of Emmis to be formed prior to the First Closing;
“WBLS-WLIB Operating Agreement” means the limited liability company agreement of
WBLS-WLIB Opco in the form attached hereto as Exhibit “P”;
“WRKS APA” means that certain Asset Purchase Agreement by and among Emmis, Emmis
Radio License Corporation of New York and YMF Media LLC dated as of April 5,
2012; and
“WRKS APA Amendment” means an amendment to the WRKS APA, among other things, (i)
whereby YMF Media LLC assigns the Purchased Assets (as defined in the WRKS APA)
to Buyer for no additional consideration with representations and warranties
that are consistent with those in the WRKS APA; (ii) to modify the parties’
covenants thereto to accommodate this Agreement, including, without limitation,
by eliminating the earn-out termination upon Buyer’s acquisition of the Station
(Section 1.4(h) thereof) and eliminating the prohibition on YMF Media LLC
selling the Station without Buyer assuming YMF Media LLC’s obligations
thereunder (Sections 1.4(i) and 4.10 thereof); (iii) to specify that YMF Media
LLC shall continue to pay Buyer the Earn-out Amounts (as defined in the WRKS APA
as amended by subparagraph (iv) below) notwithstanding the entry into and
consummation of the transactions set forth in this Agreement; and (iv) fixing
the amount of Earn-out Amounts at $500,000 per quarter from the date hereof.
Section 1.2.    Construction. Where the context so requires or permits, the use
of the singular form includes the plural, and the use of the plural form
includes the singular, and the use of any gender includes any and all genders.
Except as specifically set forth herein, all Section and Article references are
to Sections and Articles of this Agreement.
Section 1.3.    Other Defined Terms. The following terms have the meanings
defined for such terms in the Sections set forth below:
“Accountants”
Section 2.4(f)
“Adjustment Amount”
Section 2.4(e)
“Adjustment List”
Section 2.4(e)
“Audit”
Section 2.12
“Buyer”
Preamble
“Buyer Indemnified Parties”
Section 10.1




- 12 -
ATL 19620111v4

--------------------------------------------------------------------------------




Buyer’s 401(k) Plan
Section 11.2(c)
“Cap”
Section 10.4(a)
“Claims”
Section 10.1
“Collection Period”
Section 2.10(a)
“Confidentiality Agreement
Section 12.9
“Damaged Assets”
Section 11.1
“Deductible”
Section 10.4
“Disputed Amount”
Section 2.4(f)
“DOJ”
Section 3.2
“FCC”
Recitals
“FIRPTA Certificate”
Section 7.15
“FTC”
Section 3.2
“Fundamental Reps”
Section 10.4(a)
“Guarantor”
Preamble
“HSR Clearance”
Section 3.2
“Indemnified Party”
Section 10.3(a)
“Indemnifying Party”
Section 10.3(a)
“Non-Union Transferred Employees”
Section 11.2(a)
“Outside Date”
Section 12.1
“Owned Real Property”
Section 4.9(a)
“Real Property Lease”
Section 4.9(d)
“Remitted Payment”
Section 2.10(b)
“Remitted Payments”
Section 2.10(b)
“Sale”
Section 6.11
“SEC”
Section 2.12






- 13 -
ATL 19620111v4

--------------------------------------------------------------------------------




“Seller”
Preamble
“Seller Indemnified Parties”
Section 10.2
“Seller’s 401(k) Plan”
Section 11.2(c)
“Specified Payments
Section 2.10(a)
“Stations”
Recitals
“Surveys”
Section 6.12
“Threshold Costs”
Section 11.1
“Title Commitments”
Section 6.12
“WARN Act”
Section 11.5



ARTICLE II
PURCHASE AND SALE
Section 2.1.    Purchase and Sale.
(a)    At the First Closing on the First Closing Date, and upon all of the terms
and subject to all of the conditions of this Agreement, Seller shall sell,
assign, convey, transfer and deliver to Buyer, and Buyer shall purchase the
Purchased Assets (other than those Purchased Assets transferred to Buyer
pursuant to the LMA Contract Assignment and LMA Lease Assignment), including all
of Seller’s legal and equitable interests therein, free and clear of any and all
Liens other than Permitted Liens. Notwithstanding any provision of this
Agreement to the contrary, Seller shall not transfer, convey or assign to Buyer,
but shall retain, all of its right, title and interest in and to the Excluded
Assets;
(b)    Immediately upon the First Closing Buyer shall contribute all of the
Purchased Assets to WBLS-WLIB Opco and/or WBLS-WLIB Licensee;
(c)    At the Second Closing on the Second Closing Date, and upon all of the
terms and subject to all of the conditions of this Agreement, YMF OpCo shall
sell, assign, convey, transfer and deliver to Emmis or its designee the
WBLS-WLIB Membership Interest free and clear of any and all Liens other than
Permitted Liens and Emmis or such designee shall purchase the WBLS-WLIB
Membership Interest.
Section 2.2.    Payment on Closing.
(a)    At the First Closing on the First Closing Date:
(i)    Buyer shall pay to Seller, by wire transfer in immediately available
funds, the First Closing Payment;

- 14 -
ATL 19620111v4

--------------------------------------------------------------------------------




(ii)    Buyer shall cause WBLS-WLIB Opco to issue to YMF OpCo the WBLS-WLIB
Membership Interest; and
(iii)    Buyer shall assume the Assumed Liabilities (other than the LMA Assumed
Liabilities) pursuant to the Assumption Agreement.
(b)    At the Second Closing on the Second Closing Date:
(i)    Buyer shall pay to Seller, by wire transfer in immediately available
funds, the Second Closing Cash Payment;
(ii)    YMF OpCo shall assign to Emmis or its designee the WBLS-WLIB Membership
Interest; and
(iii)    All LMA Payments and WRKS Earn-out Amounts which would otherwise be
payable after the Second Closing shall be accelerated and paid at the Second
Closing, and to the extent applicable, netted against all payment of the other
party (or their respective Affiliates) under this Section 2.2(b).
Section 2.3.    First Closing Date Deliveries. At the First Closing on the First
Closing Date:
(a)    Seller shall deliver, or cause to be delivered to Buyer, properly
executed and dated as of the First Closing Date: (i) the Assumption Agreement;
(ii) the Bill of Sale and Assignment; (iii) the Contract Assignment; (iv) the
FCC Licenses Assignment; (v) the Lease Assignment; (vi) Seller’s Closing
Certificate; (vii) Seller’s Performance Certificate; (viii) the Special Warranty
Deed; (ix) the Trademark Assignment; (x) a certificate of existence or good
standing from the Secretary of State of Seller’s state of formation; (xi) titles
for any motor vehicles included in the Purchased Assets; (xii) affidavits or
indemnities in customary form that are necessary or appropriate to obtain title
insurance based on the Title Commitments; (xiii) domain name assignments for all
domain names included in the Purchased Assets; (xiv) the Estoppel Certificates;
(xv) the WRKS APA Amendment; (xvi) the WBLS-WLIB Operating Agreement; (xvii) the
LMA Assignment; (xviii) such other documents as provided in Article VII hereof
or as Buyer shall reasonably request; and (xix) the FIRPTA Certificate; and
(b)    In addition to the payments or actions described in Section 2.2(a), Buyer
shall deliver, or cause to be delivered to Seller, properly executed and dated
as of the First Closing Date: (i) the Assumption Agreement; (ii) the Bill of
Sale and Assignment; (iii) Buyer’s Closing Certificate; (iv) Buyer’s Performance
Certificate; (v) the Contract Assignment; (vi) the FCC Licenses Assignment;
(vii) the Lease Assignment; (viii) the Trademark Assignment; (ix) a certificate
of existence or good standing from the Secretary of State of Buyer’s state of
formation; (x) the WRKS APA Amendment; (xi) the WBLS-WLIB Operating Agreement;
(xii) certificates evidencing the WBLS-WLIB Membership Interest; and (xiii) such
other documents as provided in Article VIII hereof or as Seller shall reasonably
request.

- 15 -
ATL 19620111v4

--------------------------------------------------------------------------------




Section 2.4.    Second Closing Date Deliveries. At the Second Closing on the
Second Closing Date:
(a)    Seller shall deliver, or cause to be delivered to Buyer properly executed
and dated as of the First Closing Date: (i) the original certificate evidencing
the WBLS-WLIB Membership Interest duly endorsed to the designee of Buyer (or
accompanied by a separate power endorsed in blank), (ii) an instrument of
conveyance in customary form reasonably acceptable to the parties, and (iii)
such other documents as provided in Article IX hereof or as Buyer shall
reasonably request; and
(b)    Buyer shall deliver (i) the Second Closing Cash Payment and (ii) such
other documents as provided in Article IX hereof or as Seller shall reasonably
request.
Section 2.5.    Adjustments to Purchase Price. Except as set forth in the LMA,
the following in this Section 2.5 will apply to prorations and adjustments.
(a)    All prepaid revenue, prepaid expenses, accrued income and accrued
expenses of the Stations as 12:01 a.m. on the LMA Commencement Date shall,
except as otherwise expressly provided herein, be adjusted and allocated between
Seller and Buyer to reflect the principle that all revenue, income and expenses
arising from the operation of the Station or relating to the Purchased Assets
prior to the LMA Commencement Date shall be for the account of Seller and all
revenue, income and expenses arising from the operation of the Stations or
relating to the Purchased Assets from and after the LMA Commencement Date shall
be for the account of Buyer.
(b)    Any and all rebates that, under any agreements in effect on the LMA
Commencement Date, may be payable after such date to any advertiser or other
user of the Station’s facilities, based in part on business, advertising or
services prior to the LMA Commencement Date, shall be borne by Seller and Buyer
ratably in proportion to revenues received or volume of business done by each
during the applicable period. Any and all agency commissions which are subject
to adjustment after the LMA Commencement Date based on revenue, volume of
business done or services rendered in part before the LMA Commencement Date and
in part on or after the LMA Commencement Date shall be borne by Seller and Buyer
ratably in proportion to the revenue, volume of business done or services
rendered, as the case may be, by each during the applicable period.
(c)    Buyer shall receive a credit against the Purchase Price to the extent any
Liabilities of the Stations as set forth on the books of the Stations in
accordance with GAAP, under Tradeout Agreements on the LMA Commencement Date
exceed the value, as set forth on the books of the Stations in accordance with
GAAP, of any assets from Tradeout Agreements as of the date received by more
than $50,000; and Seller shall not receive a credit in the event Liabilities of
the Station as set forth on the books of the Stations in accordance with GAAP
under Tradeout Agreements on the LMA Commencement Date are less than the value,
as set forth on the books of the Stations in accordance with GAAP, of any assets
from Tradeout Agreements as of the date received.

- 16 -
ATL 19620111v4

--------------------------------------------------------------------------------




(d)    To the extent not inconsistent with the express provisions of this
Agreement, the allocations made pursuant to this Section 2.4 shall be made in
accordance with GAAP.
(e)    Net settlement of the adjustments contemplated under this Section 2.5
shall be made at the First Closing. Buyer shall prepare and deliver to Seller
within sixty (60) days following the LMA Commencement Date, or such earlier or
later date as shall be mutually agreed to by Seller and Buyer, an itemized list
(the “Adjustment List”) of all sums that are an increase or decrease to the
Purchase Price, with a brief explanation thereof. Such list shall show the net
amount of the increase or decrease to the Purchase Price (the “Adjustment
Amount”). If the Adjustment Amount is a decrease to the Purchase Price, Seller
shall pay such amount to Buyer; if the Adjustment Amount is an increase to the
Purchase Price, Buyer shall pay such amount to Seller. Except as provided
otherwise in Section 2.4(f), payment of the Adjustment Amount shall be made at
the First Closing.
(f)    Not later than ten (10) business days following the delivery of the
Adjustment List, Seller may furnish Buyer with written notification of any
dispute concerning any items shown thereon or omitted therefrom together with a
detailed explanation in support of Seller’s position in respect thereof. Buyer
and Seller shall consult to resolve any such dispute for a period of ten (10)
business days following the notification thereof. In the event of any such
dispute, that portion of the Adjustment Amount that is not in dispute shall be
paid to the party entitled to receive the same on the day for payment provided
in Section 2.4(e). If such ten (10) business day consultation period expires and
the dispute has not been resolved, the matter shall be referred to an
independent public accounting firm mutually agreed upon by Seller and Buyer (the
“Accountants”), which shall resolve the dispute and shall render its decision
(together with a brief explanation of the basis therefore) to Buyer and Seller
not later than twenty (20) business days following submission of the dispute to
it; provided, however, if Buyer and Seller are unable to mutually agree upon an
independent public accounting firm, then Buyer and Seller shall each choose an
independent public accounting firm and those firms shall appoint a third
independent public accounting firm to act as the Accountants. The disputed
portion of the Adjustment Amount (the “Disputed Amount”) shall be paid by the
party required to pay the same within five (5) business days after the delivery
of a copy of such decision to Seller and Buyer. The fees and expenses of the
Accountants shall be shared equally by Seller and Buyer.
(g)    The Adjustment List (to the extent not disputed within the specified
period by Seller), any mutually agreed written settlement of any such dispute
concerning the Adjustment List and any determination of the Disputed Amount by
the Accountants shall be final, conclusive and binding on the parties hereto
absent manifest error.
Section 2.6.    Non-Assumption of Liabilities. Buyer does not and shall not
assume or become obligated to pay any debt, obligation or Liability of any kind
or nature of Seller or the Stations, whether or not incurred or accrued in
connection with the operation of the Stations, except the Assumed Liabilities.

- 17 -
ATL 19620111v4

--------------------------------------------------------------------------------




Section 2.7.    Transfer Taxes. All Transfer Taxes arising out of or in
connection with the transactions effected pursuant to this Agreement shall be
paid one-half by Buyer and one-half by Seller. Seller and Buyer shall cooperate
in the preparation, execution and filing of all Transfer Tax Returns and shall
cooperate to seek and to secure any available exemptions from such Transfer
Taxes.
Section 2.8.    Risk of Loss. Subject to Section 11.1 hereof, the risk of all
Events of Loss prior to the First Closing shall be upon Seller and the risk of
all Events of Loss at or subsequent to the First Closing shall be upon Buyer.
Section 2.9.    Allocation of Purchase Price. All amounts constituting
consideration within the meaning of and for the purposes of Section 1060 of the
Code shall be allocated among the Purchased Assets and any other rights acquired
by Buyer hereunder, as applicable, in the manner required by Section 1060 of the
Code. Within sixty (60) days following the First Closing Date, Buyer shall
deliver to Seller a proposed allocation prepared in accordance with the
foregoing, which allocation shall be based on the results of an appraisal of the
Purchased Assets conducted, at Buyer’s sole expense, by BIA/Kelsey. Thereafter,
to the extent that Seller disagrees with Buyer’s proposed allocation, Buyer and
Seller shall negotiate in good faith regarding the allocation of the Purchase
Price in accordance with the requirements of Section 1060 of the Code and the
Treasury Regulations promulgated thereunder. If the parties reach agreement with
respect to such allocation, then each party agrees to complete and timely file
IRS Form 8594 (or any successor form), to file all income Tax Returns in
accordance with such allocation, and to take no action inconsistent with such
allocation. If the parties are unable to reach agreement with respect to such
allocation, then the parties shall have no further obligation under this Section
2.8 and each party shall make its own determination of such allocation.
Notwithstanding the foregoing, Buyer and Seller agree to allocate Two Million
Dollars ($2,000,000) of the Purchase Price to the Owned Real Property.
Section 2.10.    Access of Seller. After Closing, Seller and its authorized
agents, officers and representatives, upon prior written request, shall have
access to the appropriate records of Buyer to conduct such examination and
investigation as Seller deems necessary to assure compliance with this Article
2, and to permit Seller to comply with its Tax reporting compliance
requirements, provided that such examination and investigation shall be during
the Stations’ normal business hours, shall not unreasonably interfere with the
Stations’ operations and activities and shall not constitute Seller’s exercising
control over the Stations under FCC rules, regulations or guidelines.
Section 2.11.    Accounts Receivable.
(a)    Seller shall deliver to Buyer, promptly after the commencement of the
Collection Period, a statement of the Accounts Receivable. Buyer shall use
commercially reasonable efforts to collect the Accounts Receivable during the
period (the “Collection Period”) beginning on the LMA Commencement Date and
ending on the 120th day thereafter in the ordinary course of business; provided,
however, that Buyer shall be under no obligation to commence or not to commence
litigation or legal action to effect collection. Any payment received by Buyer
during the Collection Period from a customer of the Stations that was or is also
a customer of Seller or

- 18 -
ATL 19620111v4

--------------------------------------------------------------------------------




that is obligated with respect to any Accounts Receivable shall be deposited by
Buyer in an account designated by Seller on the date of receipt thereof (each
such payment, a “Specified Payment” and, collectively, the “Specified
Payments”). Any payments that are made directly to Seller during the Collection
Period relating to the Accounts Receivable shall be retained by Seller. Buyer
and its Affiliates shall not discount, adjust or otherwise compromise any
Accounts Receivable and Buyer shall promptly refer any disputed Accounts
Receivable to Seller.
(b)    Each Specified Payment received by Seller pursuant to Section 2.10(a)
that is not specifically designated in writing as payment of a particular
invoice or invoices shall be presumptively applied by Seller to the Accounts
Receivable for such customer outstanding for the longest amount of time, and the
portion of each such Specified Payment, if any, that is attributable to accounts
receivable that are not Accounts Receivable (each such portion a “Remitted
Payment” and, collectively, the “Remitted Payments”) shall be remitted by Seller
to Buyer; provided, however, that if, after the LMA Commencement Date, Seller or
Buyer received or receives a written notice of dispute from a customer with
respect to an Account Receivable that has not been resolved, Seller shall apply
any payments from such customer to such customer’s oldest, non-disputed accounts
receivable, whether or not an Accounts Receivable.
(c)    Following the expiration of the Collection Period, neither Buyer nor
Seller shall have any further obligations under this Section 2.10, except that
Buyer shall immediately pay over to Seller any amounts subsequently paid to it
with respect to any Accounts Receivable. Following the Collection Period, Seller
may pursue collections of all the Accounts Receivable, and Buyer shall deliver
to Seller all files, records, notes and any other materials relating to the
Accounts Receivable and shall otherwise cooperate with Seller for the purpose of
collecting any outstanding Accounts Receivable.
(d)    If Seller or Buyer fails to timely remit any amounts collected pursuant
to this Section 2.11, such amount shall bear simple interest at the prime rate
(as reported by The Wall Street Journal or, if not reported thereby, by another
authoritative source) as in effect from time to time from the date any such
amount was due until the date of actual payment.
Section 2.12.    Local Programming and Marketing Agreement. Simultaneously
herewith, Emmis and Seller are entering into the LMA, pursuant to which, among
other things, and subject to the terms and conditions of the LMA, Emmis will
provide programming for, and be entitled to receive the revenues from the sale
of advertising time on, the Stations from and after the LMA Commencement Date.
Upon the LMA Commencement Date and subject to Section 6.5 (Consents), Buyer will
assume the LMA Contracts and the LMA Leases, employ the Station Employees (other
than the LMA Employees, to whom Buyer will offer employment as of the First
Closing Date), and begin to collect the Accounts Receivable, all as further set
forth herein. Upon the LMA Commencement Date, Buyer and Seller shall execute and
deliver the LMA Contract Assignment, the LMA Lease Assignment, and Buyer shall
assume the LMA Assumed Liabilities pursuant to the LMA Assumed Liabilities
Assumption Agreement.
Section 2.13.    Audit. Seller recognizes that Buyer is a wholly-owned
subsidiary of a publicly traded company and agrees that Buyer shall be entitled
at Buyer’s expense to cause

- 19 -
ATL 19620111v4

--------------------------------------------------------------------------------




audited and unaudited financial statements of the Stations to be prepared for
such periods and filed with the Securities and Exchange Commission (“SEC”), and,
at Buyer’s discretion, included in a prospectus or other document distributed to
prospective investors, as required by laws and regulations applicable to Buyer’s
parent as a publicly traded company or any other affiliate of Buyer that is or
becomes a registrant (the “Audit”). Seller agrees to provide any and all
accounting records in respect of the Stations, customary management
representations with respect to such accounting records and the Audit, access to
its accountants and auditors, and any consents required by Buyer and Buyer’s
auditors to complete the Audit and for the Audit to be filed with any applicable
governmental or regulatory authority, including the SEC. The Audit will be
conducted, at Buyer’s election, by Grant Thornton LLP or Ernst & Young LLP at
Buyer’s expense, but Seller’s costs incurred in connection with the foregoing in
this paragraph will be at Seller’s expense.
ARTICLE III
GOVERNMENTAL APPROVALS AND CONTROL OF STATIONS
Section 3.1.    FCC Consent.
(a)    It is specifically understood and agreed by Buyer and Seller that the
First Closing shall be in all respects subject to, and conditioned upon, the
receipt of prior FCC Consent. Buyer and Seller shall prepare and file with the
FCC as soon as practicable but in no event later than ten (10) Business Days
after the execution of this Agreement, all requisite applications and other
necessary instruments and documents to request the FCC Consent. After the
aforesaid applications, instruments and documents have been filed with the FCC,
Buyer and Seller shall prosecute such applications with all reasonable diligence
and take all steps reasonably necessary to obtain the requisite FCC Consent. No
party hereto shall take any action that such party knows or should know would
adversely affect obtaining the FCC Consent, or adversely affect the FCC Consent
becoming a Final Order. Seller shall promptly enter into customary tolling,
assignment, escrow, and assumption or similar arrangements if necessary and
requested by the FCC to resolve any complaints with the FCC relating to any of
the FCC Licenses. If the First Closing shall not have occurred for any reason
within the original effective period of the FCC Consent and neither party shall
have terminated this Agreement under Article XI, Buyer and Seller shall jointly
request an extension of the effective period of the FCC Consent. No extension of
the FCC Consent shall limit the right of either party to exercise its
termination rights under Article XI. Buyer and Seller shall each pay one-half
(1/2) of all FCC filing fees relating to the transactions contemplated hereby
irrespective of whether the transactions contemplated by this Agreement are
consummated.
(b)    The FCC Licenses expire on the dates set forth on Schedule 4.15. Seller
has timely filed the FCC renewal applications with respect to the Stations and
will diligently prosecute such applications. The parties acknowledge that under
current FCC policy, either the FCC will not grant an assignment application
while a renewal application is pending, or the FCC will grant an assignment
application with a renewal condition. If the applications requesting the FCC
Consent are granted subject to a renewal condition, then the term FCC Consent
shall mean the FCC’s consent to the assignment of the FCC Licenses from Seller
to Buyer and satisfaction of such renewal condition by Seller.

- 20 -
ATL 19620111v4

--------------------------------------------------------------------------------




(c)    If the First Closing occurs prior to the FCC Consent becoming a Final
Order, and prior to becoming a Final Order the FCC Consent is reversed or
otherwise set aside, and there is a final order of the FCC (or court of
competent jurisdiction) requiring the assignment of the FCC Licenses to Seller
or to another party, then the purchase and sale of the Purchased Assets shall be
rescinded. In such event, Buyer shall convey to Seller or such other party, as
applicable, the Purchased Assets, and Seller shall repay to Buyer the Purchase
Price and reassume the Assumed Liabilities. Any such rescission shall be
consummated on a mutually agreeable date within thirty (30) days of such final
order (or, if earlier, within the time required by such order). In connection
therewith, Buyer and Seller shall each execute such documents (including
execution by Buyer of instruments of conveyance of the Purchased Assets and
execution by Seller of instruments of assumption of the Assumed Liabilities) and
make such payments (including repayment by Seller to Buyer of the Purchase
Price) as are necessary to give effect to such rescission.
Section 3.2.    HSR Filing. On the earlier of February 13, 2014 and the date
three (3) Business Days after the date hereof], Buyer and Seller shall make all
required filings with the Federal Trade Commission (the “FTC”) and the United
States Department of Justice (the “DOJ”) pursuant to the HSR Act, with respect
to the transactions contemplated hereby (including a request for early
termination of the waiting period thereunder), and shall thereafter promptly
respond to all requests received from such agencies for additional information
or documentation and otherwise use their reasonable best efforts to obtain the
HSR Clearance as soon as possible. Expiration or termination of any applicable
waiting period under the HSR Act is referred to herein as the “HSR Clearance”.
Any filing fees payable under the HSR Act relating to the transactions
contemplated hereby and any costs of experts jointly engaged by Buyer and Seller
to assist in obtaining the HSR Clearance shall be borne one-half (1/2) by each
the Buyer and Seller.
Section 3.3.    Control Prior to First Closing. Between the date hereof and the
First Closing Date, Buyer shall not directly or indirectly control, supervise or
direct, or attempt to control, supervise or direct, the operation of the
Stations. Such operation, including complete control and supervision of all
programs, employees and policies, shall be the sole responsibility of Seller.
Neither title nor right to possession of the Purchased Assets shall pass to
Buyer until the First Closing, but Buyer shall, however, be entitled to
reasonable inspection of the Stations and the Purchased Assets (upon reasonable
prior notice) during normal business hours with the purpose that an
uninterrupted and efficient transfer of the assets and business of the Stations
may be accomplished. After the First Closing, Seller shall have no right to
control the Stations, and Seller shall have no reversionary rights in the
Stations. Nothing in this Section 3.3 shall prohibit Emmis from exercising its
rights and performing its obligations under the LMA.
Section 3.4.    Other Governmental Approvals. Promptly following the execution
of this Agreement, Buyer and Seller shall proceed to prepare and file with the
appropriate Governmental Authorities any other requests for approvals or
waivers, if any, that are required from other Governmental Authorities in
connection with the First Closing, and shall diligently and expeditiously
prosecute, and shall cooperate fully with each other in the prosecution of, such
requests for approvals or waivers and all proceedings necessary to secure such
approvals and

- 21 -
ATL 19620111v4

--------------------------------------------------------------------------------




waivers. Buyer and Seller shall each pay one-half (1/2) of all fees required to
be paid in connection with the approvals and waivers under this Section 3.4
which relate to the transactions contemplated hereby, irrespective of whether
the transactions contemplated by this Agreement are consummated.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF SELLER
Seller represents and warrants to Buyer as follows:
Section 4.1.    Organization. Each of YMF OpCo and YMF License Co. is a limited
liability company duly formed, validly existing and in good standing under the
law of the State of Delaware and is qualified to do business as a foreign
limited liability company in each jurisdiction, if any, where the failure to be
so qualified and in good standing would have a Material Adverse Effect. Seller
has the power and authority to own, lease, and operate the Purchased Assets and
to conduct the business of the Stations as it is now being conducted and to sell
the Purchased Assets pursuant to this Agreement.
Section 4.2.    Authorization; Enforceability. The execution, delivery and
performance of this Agreement (assuming due authorization, execution and
delivery by Buyer) and the Ancillary Agreements (to which Seller will be a
party) are within the limited liability company power of Seller and have been
duly authorized by all necessary limited liability company action by Seller.
This Agreement is, and each other Ancillary Agreement (to which any Seller is or
will be a party) will be, when executed and delivered by Seller, the valid and
binding obligations of Seller enforceable against Seller in accordance with
their respective terms, subject only to bankruptcy, insolvency, reorganization,
moratorium or similar Laws at the time in effect affecting the enforceability or
rights of creditors generally and by general equitable principles, which may
limit the right to obtain equitable remedies.
Section 4.3.    Absence of Conflicting Agreements. Except as set forth on
Schedule 4.3, neither the execution, delivery or performance of this Agreement
in accordance with its terms by Seller nor the consummation of the sale and
purchase of the Purchased Assets or any other transaction contemplated by this
Agreement, does or will, after the giving of notice, or the lapse of time or
both, or otherwise:
(a)    conflict with, result in a breach of, or constitute a default under, (i)
the Organizational Documents of Seller, or (ii) any material Law or Governmental
Order applicable to Seller;
(b)    result in the creation of any Lien upon any of the Purchased Assets,
except for Permitted Liens;
(c)    assuming that the required consents disclosed on Schedule 4.3 are
obtained, conflict with, result in a termination, amendment or modification of,
or cause any acceleration of any obligation of Seller under any Material
Contract or Material Lease; or

- 22 -
ATL 19620111v4

--------------------------------------------------------------------------------




(d)    require the consent, waiver, approval, permit, license, clearance or
authorization of, or any declaration or filing with, any Governmental Authority
other than the FCC Consent and compliance with any applicable requirements of
the HSR Act, except where the failure to obtain such consent, waiver, approval,
permit, license, clearance or authorization or declaration or filing, would not
reasonably be expected to have a Material Adverse Effect.
Section 4.4.    Purchased Assets. The Purchased Assets include all of the
material assets, properties and rights of every type and description, real,
personal and mixed, tangible and intangible, that are used in the conduct of the
business of owning and operating the Stations in the manner in which that
business has been and is now conducted with the exception of the Excluded
Assets.
Section 4.5.    Title to Purchased Assets; Liens and Encumbrances. Except as set
forth on Schedule 4.5 and, except as to Real Property which is addressed in
Section 4.9, Seller owns good and marketable title to or has valid license or
leasehold interests in all of the Purchased Assets free and clear of any and all
Liens except for Permitted Liens.
Section 4.6.    Equipment. Except as set forth on Schedule 4.6:
(a)    Each material item of Equipment is in normal operating condition,
ordinary wear and tear excepted, and to Seller’s Knowledge, is free from
material defect or damage, is functioning in the manner and for the purposes for
which it was intended, and is suitable for the uses to which the Equipment is
being used by Seller and those material items of Equipment constituting
transmitting and studio equipment have been maintained in accordance with normal
industry practice.
(b)    The list of Equipment on Schedule 4.6 is a true and correct list of all
items of tangible personal property having book value in excess of $5,000 used
in the operation of the Station in the manner in which they have been and are
now operated other than tangible personal property which is an Excluded Asset.
Section 4.7.    The Contracts.
(a)    Schedule 4.7(a) lists each of the following Contracts to which Seller is
a party related to the Stations as of the date hereof (other than Contracts
which are Excluded Assets):
(i)    any Contract for the sale of broadcast time for advertising or other
purposes for cash that was not made in the ordinary course of business
consistent with past practices;
(ii)    any Contract relating to Program Rights, other than any such Contract
that involves payment of less than $50,000 in any twelve (12) month period or
less than $150,000 in total payments;
(iii)    any Contract involving the purchase or sale of Real Property;

- 23 -
ATL 19620111v4

--------------------------------------------------------------------------------




(iv)    any Contract involving construction, architecture, engineering or other
agreements relating to uncompleted construction projects with respect to the
Stations, involving payments in excess of $25,000;
(v)    any mortgage, pledge or security agreement, deed of trust or other
instrument granting a Lien (other than Permitted Liens) upon any Purchased Asset
other than those that will be paid off in full at Closing;
(vi)    any Contract involving a partnership, joint venture or similar agreement
with another party;
(vii)    any Contract involving compensation to any employee, independent
contractor, or consultant;
(viii)    any Contract involving any labor agreement or collective bargaining
agreement of Seller in excess of $100,000 per year (provided, however, that for
purposes of this Section 4.7(a)(viii), the term “Contract” shall not include
unwritten at will Contracts or unwritten contracts that can be terminated upon
thirty (30) days notice without penalty or additional payment);
(ix)    any Contract that contains a covenant restricting the ability of Seller
to compete in any business or with any Person or in any geographic area;
(x)    any Contract with any Affiliate of Seller;
(xi)    any Contract that is a local marketing agreement, shared services
agreement, joint sales agreement or similar agreement;
(xii)    any Contract with a Governmental Authority (other than ordinary course
Contracts with Governmental Authorities as a customer) which imposes any
material obligation or restriction on Seller or the Stations;
(xiii)    any Contract pursuant to which any Indebtedness for Borrowed Money of
Seller is outstanding or may be incurred or pursuant to which Seller has
guaranteed any Indebtedness for Borrowed Money of any other Person (other than a
member of Seller and excluding trade payables arising in the ordinary course of
business); and
(xiv)    all other Contracts that (A) involve the payment or potential payment,
pursuant to the terms of any such Contract, by or to Seller of more than $50,000
annually or $500,000 in the aggregate, or (B) cannot be terminated within sixty
(60) days after giving notice of termination without resulting in any cost or
penalty to Seller.
(b)    Seller has performed, or is in compliance with, in all material respect
each material term, covenant and condition of each of the Material Contracts,
and, to Seller’s Knowledge, no material default or any event which with the
passing of time or giving of notice would constitute a material default on the
part of Seller, and to the Knowledge of Seller, any other party thereto exists
under any of the Material Contracts;

- 24 -
ATL 19620111v4

--------------------------------------------------------------------------------




(c)    each of the Material Contracts is in full force and effect, unimpaired by
any acts or omissions of Seller, and constitutes the legal and binding
obligation of, and is legally enforceable against Seller, and to the Knowledge
of Seller, against each other party thereto in accordance with its terms;
(d)    Except as set forth on Schedule 4.7(a), Seller has furnished to Buyer
true and complete copies of all Material Contracts, including all amendments,
modifications and supplements thereto.
Section 4.8.    Intangible Property. Except as set forth on Schedule 4.8:
(a)    there are no Actions instituted, pending or, to the Knowledge of Seller,
threatened by any third party pertaining to or challenging Seller’s right to use
any of the Intangible Property;
(b)    To the Knowledge of Seller, Seller is not infringing upon or otherwise
acting adversely to any trademark, trade name, patent or copyright owned by a
third party, except to the extent that any infringement or conflict could not,
individually or the aggregate, reasonably be expected to have a Material Adverse
Effect;
(c)    there are no royalty agreements between Seller and any third party
relating to any of the Intangible Property;
(d)    the Intangible Property constitutes all of the material intangible and
intellectual property interests, including rights in the call letters used in
the operation of the Stations, and other intellectual property necessary for or
used in the operation of the Stations (other than Copyrights and Trademarks with
respect to Program Rights); and
(e)    all owned and registered Copyrights, Trademarks and domain names used in
connection with the operations of the Station are listed on Schedule 4.8.
Section 4.9.    Real Property.
(a)    Seller or its Affiliate has valid fee simple title to the owned Real
Property identified on Schedule 4.9(a)(i), which constitutes each parcel of Real
Property which is owned by Seller or its Affiliate (such Real Property, together
with all buildings, structures, fixtures and other improvements thereon being
referred to herein as the “Owned Real Property”), in each case free and clear of
all Liens other than Permitted Liens. Schedule 4.9(a)(ii) includes a list of
each Real Property Lease in effect as of the date of this Agreement. Seller has
a valid leasehold interest in, or a valid license to occupy, the Real Property
conveyed by the Real Property Leases as of the date of this Agreement. The Real
Property includes sufficient access to the Stations’ facilities. Except as set
forth on Schedule 4.9(a)(iii), Seller (i) has not received notice of any
material violation of material Law affecting the Owned Real Property or Real
Property Leases or Seller’s use thereof, (ii) is not in material default under
any Real Property Lease, (iii) within the past two (2) years, has not received
notice of material default under or termination of any Real Property Lease, or
(iv) has no Knowledge of any current material default, or any fact that would,
with the giving of notice or the passage of time, constitute a material default,
by any other party under

- 25 -
ATL 19620111v4

--------------------------------------------------------------------------------




any Real Property Lease. Seller has made available to Buyer true and correct
copies of the Real Property Leases, together with all amendments thereto.
(b)    Within the past two (2) years, Seller has not received written notice of
any existing plan or study by any Governmental Authority or by any other Person
that challenges or otherwise adversely affects the continuation of the use or
operation of any Owned Real Property or Real Property Leases, and Seller has no
Knowledge of any such plan or study with respect to which it has not received
written notice. Except as set forth in the Real Property Leases, to the
Knowledge of Seller, there is no Person in possession of any Owned Real Property
other than Seller. Except as identified in Disclosure Schedule 4.9(b), no Person
has any right to acquire the interests in any of the Owned Real Property.
(c)    Except as disclosed on Schedule 4.9(c) and Schedule 4.6, with respect to
the Owned Real Property, all material improvements, installations, equipment and
facilities utilized in connection with the business of each applicable Station,
including material studios, towers and transmission equipment, are (i) located
entirely on the Owned Real Property, (ii) maintained on the Owned Real Property
in compliance in all material respects with all applicable material Laws, and
(iii) in normal operating condition and repair in all material respects for the
uses for which they are currently employed (normal wear and tear excepted).
(d)    Schedule 4.9(c) includes a list of each lease, sublease, license or
similar agreement (including any and all assignments, amendments, and other
modifications of such leases, subleases, licenses and other occupancy
agreements) pertaining to the use or occupancy of the Real Property in which
Seller has an interest as a tenant, licensee, subtenant or sub-licensee (such
leases, subleases, licenses or similar agreements with current monthly payments
in excess of $1,000, “Real Property Leases”).
(e)    Except as disclosed on Schedule 4.9(e), the Owned Real Property is in
material compliance with all applicable material building, zoning, subdivision,
aviation, health and safety and other land use Laws, including The Americans
with Disabilities Act of 1990, as amended, except where the failure to be in
such compliance would not reasonably be expected to have a Material Adverse
Effect.
(f)    Except as disclosed on Schedule 4.9(f), i) each parcel of Owned Real
Property has access (e.g. ingress and egress) to a public street adjoining such
parcel of Owned Real Property, or has ingress and egress to a public street via
Real Property Leases or easements, and ii) such access is not dependent on any
land or other real property interest which is not included in the Real Property.
(g)    To the Knowledge of Seller, the current use and occupancy of the Owned
Real Property and the operation of the Stations as currently conducted thereon
does not violate in any material respect any easement, covenant, condition,
restriction or similar provision in any instrument of record or other unrecorded
agreement affecting such Owned Real Property or Seller’s use and occupancy
thereof.
Section 4.10.    The Leases. Except as set forth on Schedule 4.10:

- 26 -
ATL 19620111v4

--------------------------------------------------------------------------------




(a)    the Leases described on Schedule 4.10 and the Real Property Leases
constitute all of the Material Leases between Seller and third parties relating
to the operation of the Stations or the Purchased Assets;
(b)    Seller has performed each material term, covenant and condition of each
of the Material Leases that is required to be performed by Seller at or before
the date hereof, and no material default or event which with the passing of time
or giving of notice or both would constitute a material default on the part of
Seller or, to the Knowledge of Seller, on the part of any other party thereto,
exists under any Material Lease;
(c)    each of the Material Leases is in full force and effect, unimpaired by
any acts or omissions of Seller or to the Knowledge of Seller, any other party
thereto, and constitutes the legal and binding obligation of, and is legally
enforceable against Seller, and to the Knowledge of Seller, against each other
party thereto in accordance with its terms;
(d)    Seller has furnished true and complete copies of the written Material
Leases to Buyer, including any and all amendments thereto;
(e)    there are no leasing commissions or similar payments due, arising out of,
resulting from or with respect to any Material Lease that are owed by Seller;
and
(f)    each of Seller’s Financing Leases is listed as such on Schedule 4.10.
Section 4.11.    Financial Statements and Interim Financial Statements.
(a)    Attached as Schedule 4.11(a) are true and complete copies of the
unaudited balance sheet of Seller with respect to the Stations as at December
31, 2013, and the related statements of income and changes in cash flow for the
fiscal year then ended. The Financial Statements are in accordance with the
books and records of the Seller, have been prepared in accordance with GAAP
(except for the absence of footnotes) applied on a basis consistent with
preceding years and present fairly in all material respects the financial
condition of Seller with respect to the Stations as at the date indicated and
the results of its operations and changes in cash flows for the period then
ended.
(b)    When delivered, the monthly financial reports required to be delivered
pursuant to Section 6.4 shall have been prepared in conformity with GAAP applied
on a basis consistent with the Financial Statements and will present fairly in
all material respects the financial condition of Seller with respect to the
Stations as at the dates indicated and the results of its operations for the
periods then ended; subject, however, to year-end adjustments which, in the
aggregate, will not be materially adverse, and provided, that such financial
reports will not contain footnotes.
Section 4.12.    No Changes. Except as set forth on Schedule 4.12 or as
otherwise contemplated by this Agreement, since December 31, 2013, Seller has
operated the Station in the ordinary course of business consistent with past
practice and since December 31, 2013 there has been no:

- 27 -
ATL 19620111v4

--------------------------------------------------------------------------------




(a)    Contract or Lease or commitment by Seller over $25,000 for any individual
transaction or Contract or Lease with respect to the Stations except in the
ordinary course of business consistent with past practices conducted as of that
date;
(b)    Material Adverse Effect;
(c)    material amendment or termination of any Material Contract or Material
Lease to which Seller is a party;
(d)    amendment to any FCC License;
(e)    increase in compensation paid, payable or to become payable by Seller to
any of its employees at the Station or any material change in personnel policies
or benefits, except in the ordinary course of business consistent with past
practices;
(f)    commitment to or Liability to any labor organization which represents, or
proposes to represent, employees of the Stations, except as required under
existing Bargaining Agreements;
(g)    material change in the programming policies of the Stations or lowering
of the advertising rates of the Stations in a manner not consistent with past
practices or not reflective of current market conditions;
(h)    change in the Stations’ method of accounting;
(i)    sale, assignment, lease or other transfer or disposition of any of the
Purchased Assets or properties of the Stations except in the ordinary course of
business or in connection with the acquisition of similar property or assets in
the ordinary course of business;
(j)    imposition of any Lien (other than a Permitted Lien) on any of Seller’s
assets; or
(k)    agreement by Seller to do any of the foregoing.
Section 4.13.    No Litigation; Labor Disputes; Compliance with Laws. Except as
set forth on Schedule 4.13:
(a)    except for FCC rulemaking proceedings generally affecting the radio
broadcasting industry, there is no Action before or by any Governmental
Authority or any third party pending or, to the Knowledge of Seller, threatened,
to which any Seller is a party or otherwise relating to the Stations or the
Purchased Assets which could reasonably be expected to result in a Material
Adverse Effect;
(b)    the Stations are not subject to or bound by any labor agreement or
collective bargaining agreement, there is no labor dispute, grievance,
controversy, strike or request for union representation pending or, to the
Knowledge of Seller, threatened against Seller relating to or affecting the
business or operations of the Stations and, to the Knowledge of Seller, there

- 28 -
ATL 19620111v4

--------------------------------------------------------------------------------




has been no occurrence of any events which would give rise to any such labor
dispute, controversy, strike or request for representation; and
(c)    Seller owns and operates, and has owned and operated, the Stations and
the Purchased Assets, and carries on and conducts, and has carried on and
conducted, the business and affairs of the Stations in compliance with all Laws
and all Governmental Orders or processes, except where such operation or lack of
compliance could not reasonably be expected to result in a Material Adverse
Effect.
Section 4.14.    Taxes. Except as disclosed on Schedule 4.14:
(a)    Seller has duly and timely filed all required federal, state and local
Tax Returns for all years and periods (and portions thereof) for which any such
Tax Returns were due, and any and all amounts shown on such returns and reports
to be due and payable have been paid in full except as may be contested in good
faith. All of such Tax Returns are correct and complete in all material
respects. Seller has withheld all Tax required to be withheld under applicable
Law and regulations, and such withholdings have either been paid to the proper
Governmental Authority or set aside in accounts for such purpose, or accrued,
reserved against and entered upon the books of Seller, as the case may be; and
(b)    there are, and after the date of this Agreement will be, no Tax
deficiencies (including penalties and interest) of any kind assessed against or
relating to Seller or the Purchased Assets with respect to any Pre-Closing Tax
Period of a character or nature that would result in Liens or claims on any of
the Purchased Assets or on Buyer’s title or use of the Purchased Assets or that
would result in any claim against Buyer or the Purchased Assets, other than the
Transfer Taxes.
Section 4.15.    Governmental Authorizations. Seller holds, and on the First
Closing Date Seller will hold, all of the FCC Licenses, which, collectively, are
all of the licenses, permits and authorizations required to operate the Stations
in the same manner as it is being operated as of the date hereof. Schedule 4.15
includes a true and complete list of the FCC Licenses and all pending
applications for FCC licenses, permits and authorizations applied for in
connection with the operation of the Station and associated auxiliary and other
facilities. Seller has delivered to Buyer true and complete copies of the FCC
Licenses (including amendments and modifications thereto). The FCC Licenses are
in full force and effect and have been validly issued and Seller is the
authorized legal holder thereof. Except as set forth on Schedule 4.15, no
qualifications, registrations, filings, privileges, franchises, licenses,
permits, approvals or authorizations other than the FCC Licenses and those as
set forth on Schedule 4.15 are required for Seller to own and operate the
Stations in the manner operated on the date hereof. As of the date hereof, no
Action is pending or, to the Knowledge of Seller, threatened before the FCC or
any other Governmental Authority to revoke, refuse to renew or modify such FCC
Licenses or other authorizations of the Stations. Except as set forth on
Schedule 4.15, Seller has no reason to believe that any of the FCC Licenses
would not be renewed for a full term with no adverse conditions by the FCC or
other granting authority in the ordinary course. The Stations were not silent or
operating on less than the required minimum schedule for a period of more than
thirty (30) days during the current license term.

- 29 -
ATL 19620111v4

--------------------------------------------------------------------------------




Section 4.16.    Compliance with Communications Laws. Except as set forth on
Schedule 4.16, the Stations, their physical facilities, electrical and
mechanical systems and transmitting and studio equipment are being and have been
operated in all material respects in accordance with the specifications of the
applicable FCC Licenses and with each material document submitted in support of
such FCC Licenses, and the Seller and the Stations are in compliance in all
material respects with all Communications Laws. Seller has complied in all
material respects with all requirements of the FCC and the Federal Aviation
Administration with respect to the operation, construction and/or alteration of
the Stations’ antenna structures, and “no hazard” determinations for each
antenna structure have been obtained, where required. Except as set forth on
Schedule 4.16, all material obligations, reports and other filings required by
the FCC with respect to the Stations, including without limitation items
required to be placed in the Stations’ public inspection file have, in all
material respects been duly and currently filed as of the date hereof, and are
true and complete in all material respects and after the First Closing Date,
Seller shall furnish to Buyer all information required by the FCC relating to
the operation of the Stations prior to the First Closing Date. Except as set
forth on Schedule 4.16, to the Knowledge of Seller, there are no matters or
circumstances relating to Seller nor either of the Stations that might
reasonably be expected to result in the denial or delay of the FCC Consent.
Except as set forth on Schedule 4.16, neither Seller nor either of the Stations
has entered into a tolling agreement or otherwise waived any statute of
limitations during which the FCC may assess any fine or forfeiture or take any
other action or agreed to any extension of time with respect to any FCC
investigation or proceeding.
Section 4.17.    Insurance. Schedule 4.17 is a correct list of all liability and
casualty insurance and errors and omissions and other insurance policies,
including workers’ compensation policies, insuring the business, employees,
properties and assets of the Stations. All of such policies are in full force
and effect and are for such coverage and in such amounts as is usual and
customary for businesses similar to that of Seller. Seller is not in default
with respect to any material provision contained in such insurance policies, nor
has Seller failed to give any notice or present any material claim under any
policies in a due and timely fashion.
Section 4.18.    Brokers. Neither this Agreement nor the sale and purchase of
the Purchased Assets or any other transaction contemplated by this Agreement was
induced or procured through any Person acting on behalf of or representing
Seller as broker, finder, investment banker, financial advisor or in any similar
capacity, other than the Persons listed on Schedule 4.18, whose fees and
expenses shall be paid and satisfied by Seller at the Closing.
Section 4.19.    Employees. Schedule 4.19 is a true and complete list of all
Station Employees which list identifies the name and position of such employees,
and the following compensation information for fiscal year 2012 and, as
applicable, 2013: (i) annual base salary; (ii) annual bonus; (iii) commissions,
(iv) perquisites; (v) severance; and (vi) all other items of compensation.
Except as set forth on Schedule 4.19 hereto, there are no collective bargaining
agreements, employment agreements, consulting agreements or independent
contractor agreements to which Seller is a party relating to the Stations which
are not terminable at will.
Section 4.20.    Employee Benefit Plans. Except as set forth on Schedule 4.20:

- 30 -
ATL 19620111v4

--------------------------------------------------------------------------------




(a)    Seller has not at any time maintained or been a party to or made
contributions to any Station Employee Benefit Plan. To Seller’s Knowledge, all
Station Employee Benefit Plans maintained by Seller or to which Seller is
obligated to contribute, are, and have in the past been, in all material
respects maintained, funded and administered in material compliance with ERISA
and the Code, and other applicable Law; no Plan subject to Title IV of ERISA has
been terminated; no proceedings to terminate any Plan have been instituted under
Subtitle C of Title IV of ERISA; no reportable event within the meaning of
Section 4043 of Subtitle C of ERISA has occurred for any Plan maintained by
Seller; Seller has not withdrawn from a multi-employer plan (as defined in
Section 4001(a) of ERISA); the consummation of the transactions contemplated
hereby will not result in any withdrawal liability on the part of Seller under a
multi-employer plan; no Plan or Benefit Arrangement established or maintained by
Seller or to which Seller is obligated to contribute has any “accumulated
funding deficiency,” as defined in ERISA; and Seller has not incurred any
Liability to the Pension Benefit Guaranty Corporation with respect to any Plan.
Seller, and to the Knowledge of Seller any plan fiduciary, have not engaged in
any “prohibited transaction,” as defined in Section 406 of ERISA, or in Section
4975 of the Code with respect to any Plan of Seller; and
(b)    Seller has (i) filed or caused to be filed all material returns and
reports on the Plans that Seller is required to file and (ii) paid or made
adequate provisions for all fees, interest, penalties, assessments or
deficiencies that have become due pursuant to those returns or reports or
pursuant to any assessment or adjustment that has been made relating to those
returns or reports. All other fees, interest, penalties and assessments that are
payable by or for Seller with respect to the Plans have been timely reported,
fully paid and discharged. There are no unpaid fees, penalties, interest or
assessments due from Seller or from any other Person with respect to the Plans
that are or could become a Lien on any Purchased Asset or could otherwise
materially adversely affect the Stations or Purchased Assets. Seller has
collected or withheld all amounts that are required to be collected or withheld
by it to discharge its obligations with respect to the Plans, and all of those
amounts have been paid to the appropriate Governmental Authority or set aside in
appropriate accounts for future payment when due. Seller has furnished to Buyer
true and complete copies of all documents setting forth the terms and funding of
each Plan.
Section 4.21.    Environmental Compliance. Except as otherwise disclosed on
Schedule 4.21:
(a)    To Seller’s Knowledge, Seller has complied and is in material compliance
with all Environmental Laws with respect to the Stations;
(b)    Seller is not a party to any Action and, to the Knowledge of Seller, nor
is any Action threatened against it, that in either case (i) asserts or alleges
that Seller violated any Environmental Laws, (ii) asserts or alleges that Seller
is required to clean up, remove or take remedial or other response action due to
the disposal, depositing, discharge, leaking or other release of any Hazardous
Materials, or (iii) asserts or alleges that Seller is required to pay all or a
portion of the cost of any past, present or future cleanup, removal or remedial
or other response action that arises out of or is related to the disposal,
depositing, discharge, leaking or other release of any Hazardous Materials by
Seller;

- 31 -
ATL 19620111v4

--------------------------------------------------------------------------------




(c)    to Seller’s Knowledge, there are no conditions existing currently at the
Real Property that would subject Seller to damages, penalties, injunctive relief
or cleanup costs under any Environmental Laws or that require or are likely to
require cleanup, removal, remedial action or other response by Seller pursuant
to Environmental Laws;
(d)    Seller is not subject, as a result of its interest in the Real Property,
to any judgment, order or citation related to or arising out of any
Environmental Laws and has not been named or listed as a potentially responsible
party by any Governmental Authority in a matter related to or arising out of any
Environmental Laws; and
(e)    the operation of the Stations do not exceed the permissible levels of
exposure to RF radiation specified in the FCC’s current rules, regulations and
policies concerning RF radiation, including those set forth in the “Radio
Frequency Protection Guides” recommended in “American National Standard Safety
Levels with Respect to Human Exposure to Radio Frequency Electromagnetic Fields
3 kHz to 300 GHz” (ANSI/IEEE C95.1-1992), issued by the American National
Standards Institute; and
(f)    the Owned Real Property does not contain, and has not contained during
the period in which Seller has owned and operated the Stations, any underground
storage tanks or surface impoundments.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF BUYER
Buyer represents and warrants to Seller as follows:
Section 5.1.    Organization. Buyer is a limited liability company duly formed,
validly existing and in good standing under the laws of the State of Indiana and
on the First Closing Date, Emmis shall be duly qualified to do business as a
foreign limited liability company in New York. Buyer has full limited liability
company power to purchase the Purchased Assets pursuant to this Agreement.
Section 5.2.    Authorization; Enforceability. The execution, delivery and
performance of this Agreement and the Ancillary Agreements (to which Buyer will
be a party) are within the limited liability company power of Buyer and have
been duly authorized by all necessary limited liability company action by Buyer.
This Agreement is (assuming due authorization, execution and delivery by Seller)
and the Ancillary Agreement to which Buyer is a party, will be, when executed
and delivered by Buyer the valid and binding obligations of Buyer enforceable
against Buyer in accordance with their respective terms, subject only to
bankruptcy, insolvency, reorganization, moratorium or similar laws at the time
in effect affecting the enforceability or right of creditors generally and by
general equitable principles which may limit the right to obtain equitable
remedies.
Section 5.3.    Absence of Conflicting Laws and Agreements. Except as set forth
on Schedule 5.3, neither the execution, delivery or performance of this
Agreement by Buyer nor the consummation of the sale and purchase of the
Purchased Assets or any other transaction

- 32 -
ATL 19620111v4

--------------------------------------------------------------------------------




contemplated by this Agreement, does or will, after the giving of notice, or the
lapse of time, or otherwise;
(a)    conflict with, result in a breach of, or constitute a default under, (i)
Organizational Documents of Buyer, or (II) any Law or Governmental Order
applicable to Buyer;
(b)    conflict with, result in a breach of, or constitute a default under, any
material contract, agreement, commitment or plan to which Buyer is a party or by
which Buyer or its assets is bound;
(c)    require the consent, waiver, approval, permit, license, clearance or
authorization of, or any declaration or filing with, any Governmental Authority
other than the FCC Consent and compliance with any applicable requirements of
the HSR Act; or
(d)    require the consent of any Person under any material agreement,
arrangement or commitment of any nature to which Buyer is a party or by which it
is bound.
Section 5.4.    Brokers. Neither this Agreement nor the sale and purchase of the
Purchased Assets or any other transaction contemplated by this Agreement was
induced or procured through any Person acting on behalf of or representing Buyer
as broker, finder, investment banker, financial advisor or in any similar
capacity other than those Persons listed on Schedule 5.4, whose fees and
expenses shall be the responsibility of Buyer.
Section 5.5.    FCC Qualification. Except as set forth on Schedule 5.5 and
except for proceedings of general applicability to the radio industry, Buyer is
legally, technically, financially and otherwise qualified under the
Communications Laws to perform its obligations hereunder, and to hold the FCC
Licenses and own and operate the Stations. Buyer knows of no fact that would
cause the FCC Consent not to be granted by the FCC in the ordinary course due to
any fact or circumstance relating to Buyer or any of its Affiliates. No waiver
of or exemption from any FCC rule or policy in effect as of the date hereof in
respect of any fact or circumstance relating to Buyer or any of its Affiliates
is required for the grant of the FCC Consent.
Section 5.6.    Financing. At Closing, Buyer will have sufficient cash,
available lines of credit or other sources of immediately available funds to
enable it to make payment of the Purchase Price, all related fees and expenses
in connection with the transactions contemplated by this Agreement and any other
amounts to be paid by it in accordance with the terms of this Agreement. Buyer
acknowledges and agrees that the obligation of Buyer to consummate the
transactions contemplated by this Agreement is not conditioned upon the closing
of any applicable financing, Buyer’s receipt of the proceeds from any applicable
financing, or Buyer’s ability to finance or pay the Purchase Price.
Section 5.7.    Projections and Other Information. Buyer acknowledges that, with
respect to any projections, forecasts, business plans, and budget information
relating to the Station that Buyer has received from Seller or any of its
Affiliates except for the financial statements and Interim Financial Statements
provided pursuant to Section 4.11 and the financial reports supplied pursuant to
Section 6.4, (a) there are uncertainties inherent in attempting to make such

- 33 -
ATL 19620111v4

--------------------------------------------------------------------------------




projections, forecasts, plans and budgets, (b) Buyer is familiar with such
uncertainties, (c) Buyer is taking full responsibility for making its own
evaluation of the adequacy and accuracy of estimates, projections, forecasts,
plans and budgets so furnished to it, and (d) Buyer does not have, and will not
assert, any claim against Seller or any of its directors, officers, employees,
Affiliates or representatives, or hold Seller or any such Persons liable, with
respect to such estimates, projections, forecasts, plans and budgets. Buyer
represents that neither of Seller nor any of its Affiliates nor any other Person
has made any representation or warranty, express or implied, as to the accuracy
or completeness of any information regarding Seller or the Stations, or the
transactions contemplated by this Agreement not expressly set forth in this
Agreement, and neither Seller nor any of its Affiliates or any other Person will
have or be subject to any liability to Buyer or any other Person resulting from
the distribution to Buyer or its representatives or Buyer’s use of any such
information, including any confidential memoranda distributed on behalf of
Seller relating to Seller or the Stations or other publications or data room
information provided to Buyer or its representatives, or any other document or
information in any form provided to Buyer or its representatives in connection
with the sale of the Purchased Assets and the transactions contemplated hereby.
Section 5.7.    Solvency. Buyer is not entering into the transactions
contemplated hereby with the intent to hinder, delay or defraud either present
or future creditors. Immediately after giving effect to all of the transactions
contemplated hereby, including the payment of the Purchase Price and payment of
all related fees and expenses, Buyer and/or its Affiliates will be Solvent. For
purposes of this Section 5.8, the term “Solvent”, with respect to any Person,
means that, as of any date of determination, (a) the amount of the fair saleable
value of the assets of such Person exceeds, as of such date, the value of all
liabilities of such Person, including contingent and other liabilities, as of
such date, such as quoted terms are generally determined in accordance with the
applicable federal Laws governing determinations of the solvency of debtors, (b)
such Person will not have, as of such date, an unreasonably small amount of
capital for the operation of the business in which they are engaged or proposed
to be engaged following such date, and (c) such Person will be able to pay its
liabilities, including contingent and other liabilities, as they mature. For
purposes of this definition, “not have an unreasonably small amount of capital
for the operation of the businesses in which it is engaged or proposed to be
engaged” means that the Person will be able to generate enough cash from
operations, asset dispositions or refinancing, or a combination thereof, to meet
their obligations as they become due.
ARTICLE VI
CERTAIN MATTERS PENDING THE FIRST CLOSING
From and after the date of this Agreement and until the First Closing (unless
otherwise provided herein), subject to the LMA:
Section 6.1.    Access. Buyer and its authorized agents, officers and
representatives shall have reasonable access to the Station and the Purchased
Assets to conduct such examination and investigation of the Station, the
business of Seller and the Purchased Assets as Buyer deems reasonably necessary,
including without limitation, environmental inspections, provided, however, that
no such inspections shall include drilling or any other penetration of the
surface

- 34 -
ATL 19620111v4

--------------------------------------------------------------------------------




of any Real Property without Seller’s written consent and provided further that
Buyer shall promptly restore the Purchased Assets to substantially their
condition prior to such inspection. Such examinations shall be during the
Stations’ normal business hours, shall not unreasonably interfere with the
Station’s normal operations and activities and shall not be in violation of
Section 3.3 concerning “control”. Seller shall provide Buyer a copy of any
environmental inspection currently in its possession, if any.
Section 6.2.    Notice of Adverse Changes. Pending the First Closing, Seller
shall give Buyer prompt written notice of the occurrence of any of the
following:
(a)    an Event of Loss involving more than $100,000;
(b)    the commencement of any Action before the FCC or any other Governmental
Authority which involves any of the FCC Licenses or which could reasonably be
expected to have a Material Adverse Effect on the Stations or the Purchased
Assets, other than proceedings or litigation of general applicability to the
radio broadcasting industry;
(c)    any material labor grievance, controversy, strike, request for union
representation, or dispute affecting the business or operations of the Stations;
(d)    any material violation by Seller or the Stations, or written notice of
any alleged violation or government inspection to determine or enforce
compliance in respect, of any Law;
(e)    any notice of breach, default, claimed default or termination (other than
pursuant to its terms) of any Material Contract or Material Lease; or
(f)    any other material adverse developments with respect to the business or
operations of the Stations including the cessation of broadcasting by the
Station at its authorized power for more than twenty-four (24) consecutive
hours.
Section 6.3.    Operations Pending First Closing. Subject to the provisions of
Section 3.3 regarding control of the Stations and subject to the LMA, after the
date hereof and prior to the First Closing, Seller shall:
(a)    operate the Stations in the ordinary course of business in accordance
with past practices;
(b)    operate the Stations in compliance in all material respects with the
Communications Laws and all other Laws applicable to the Stations;
(c)    maintain the Equipment in normal working order, ordinary wear and tear
and usage excepted;
(d)    prior to the LMA Commencement Date, not sell, lease, mortgage, pledge or
otherwise dispose of any of the Purchased Assets except for transactions in the
ordinary course of the operation of the Station, and following the LMA
Commencement Date not sell, lease,

- 35 -
ATL 19620111v4

--------------------------------------------------------------------------------




mortgage, pledge or otherwise dispose of any of the Purchased Assets without the
prior written consent of Buyer;
(e)    not increase or otherwise change the rate or nature of the compensation
(including wages, salaries and bonuses) which is paid or payable to any Station
Employee, except in the ordinary course of business consistent with past
practices or pursuant to existing compensation and fringe benefit plans,
practices and arrangements which have been disclosed to Buyer, and not enter
into, renew or allow the renewal of, any employment or consulting agreement or
other contract or arrangement with respect to the performance of personal
services to the Stations except in the ordinary course of business and with
Buyer’s prior written consent;
(f)    not amend or terminate any Contract or Lease, and, except for advertising
sales contracts for cash only entered into in the ordinary course of business
consistent with past practice, prior to the LMA Commencement Date, not enter
into or become obligated under any agreement or commitment except for any
agreement or commitment with a term of thirty (30) days or less that involves
payments or receipts of $25,000 or less; provided, however, that in no event may
Seller enter into such other agreements or commitments that, in the aggregate,
involve payments or receipts of $50,000 or more; and following the LMA
Commencement Date, not enter into or become obligated under any agreement or
commitment without the prior written consent of Buyer;
(g)    keep Buyer apprised of material developments in negotiations for Program
Rights agreements and promptly provide Buyer with copies of all Program Rights
agreements entered into by Seller;
(h)    maintain in full force and effect policies of liability and casualty
insurance of substantially the same type, character and coverage as the policies
currently carried with respect to the business, operations and assets of the
Stations;
(i)    not enter into any Tradeout Agreements relating to the Stations without
the prior written consent of Buyer;
(j)    utilize the Program Rights of the Station only in the ordinary course of
business consistent with past practice and not sell or otherwise dispose of any
such Program Rights;
(k)    use commercially reasonable efforts to take all appropriate, reasonable
action to protect the present service areas of the Stations from increased
electrical interference from other stations, existing or proposed and keep Buyer
informed of the nature and status of such matters;
(l)    not adopt, or commit to adopt, any Plan Benefit Arrangement or other
pension, profit sharing, deferred compensation or similar plan, program or trust
on behalf of personnel of the Stations, other than the Station Employee Benefit
Plans or any other such plan, program or trust currently maintained by Seller or
modify the existing Station Employee Benefit Plans;
(m)    promptly notify Buyer of any attempt or actual collective bargaining
organizing activity with respect to any employees of the Stations; and not enter
into any collective bargaining

- 36 -
ATL 19620111v4

--------------------------------------------------------------------------------




agreement applicable to any employees of the Stations, other than the renewal of
its existing Bargaining Agreements;
(n)    follow Seller’s usual and customary policy with respect to extending
credit for sales of broadcast time on the Stations and with respect to
collecting Accounts Receivable arising from such extension of credit and not
engage in any activity with the purpose or effect of accelerating the collection
of Accounts Receivable;
(o)    make reasonable commercial efforts to promote and advertise the Stations
and make expenditures therefor consistent with past practices; and
(p)    not take or agree to take any action inconsistent with consummation of
the First Closing as contemplated by this Agreement.
Section 6.4.    Financial Reports. Within thirty (30) days after the end of each
month ending after the date hereof, Seller will furnish Buyer with a copy of
Seller’s monthly financial reports for the Stations prepared after the date of
the Financial Statements (including balance sheet and operating statement (for
each such month and the fiscal year to the end of such month), which will be
prepared in accordance with the books and records of the Seller. In addition,
Seller will furnish Buyer with copies of regular management reports, if any,
concerning the operation of the Stations within ten (10) days after such reports
are prepared.
Section 6.5.    Consents. Seller (and Buyer where required) shall use
commercially reasonable efforts to obtain any and all such third-party consents
or approvals under all Assumed Contracts and Leases whose consent or approval is
required pursuant to any Assumed Contract or Lease, prior to the LMA
Commencement Date or the First Closing Date, as applicable and to obtain the
Estoppel Certificates; provided, however, that neither Seller nor Buyer shall be
required to pay or incur any cost or expense to obtain any third-party consent
or approval that it is not otherwise required to pay or incur in accordance with
the terms of the applicable Assumed Contract or Lease. To the extent that
transfer or assignment hereunder by Seller to Buyer of any Assumed Contract or
Lease is not permitted or is not permitted without the consent or approval of
another Person, this Agreement shall not be deemed to constitute an undertaking
to assign the same if such consent or approval is not given or if such an
undertaking otherwise would constitute a breach thereof or cause a loss of
benefits thereunder. If any such third party consent or approval for the
assignment or transfer of an Assumed Contract or Lease or Estoppel Certificate
is not obtained before (i) the LMA Commencement Date in the case of an Assumed
Contract or Lease which is an LMA Contract or LMA Lease or (ii) the First
Closing Date, for all other Assumed Contracts and Leases, as applicable, this
Agreement and any assignment executed at the LMA Commencement Date or the First
Closing Date, as applicable, pursuant hereto shall not constitute an assignment
thereof, but to the extent permitted by law shall constitute an equitable
assignment by Seller and assumption by Buyer of Seller’s rights and obligations
under the applicable Contract or Lease, with Seller making available to Buyer
the benefits thereof and Buyer performing the obligations thereunder on Seller’s
behalf; provided, however, that Schedule 7.8 identifies those consents and
Estoppel Certificates the receipt of which is a condition precedent to Buyer’s
obligations pursuant to Section 7.8 of this Agreement.

- 37 -
ATL 19620111v4

--------------------------------------------------------------------------------




Section 6.6.    Cooperation. Buyer and Seller will cooperate in all respects in
connection with: (a) securing any nongovernmental approvals, consents and
waivers of third parties listed in Schedule 4.3; and (b) giving notices to any
Governmental Authority, or securing the permission, approval, determination,
consent or waiver of any Governmental Authority, required by Law in connection
with the transfer of the Purchased Assets from Seller to Buyer.
Section 6.7.    Tax Returns and Payments.
(a)    Seller shall be liable for payment of and shall prepare and properly file
on a timely basis true, complete and accurate Tax Returns and other
documentation for any and all Taxes incurred with respect to the Purchased
Assets and the Station for any Pre-First Closing Tax Period.
(b)    Subject to Section 2.4, Buyer shall be liable for and payment of and
shall prepare and properly file on a timely basis true, complete and accurate
Tax Returns and other documentation for any and all Taxes incurred with respect
of the Purchased Assets and the Station for any Post-First Closing Tax Period.
Section 6.8.    Release of Liens. At or prior to the First Closing, Seller shall
obtain the release of all Liens disclosed in the Schedules hereto and any other
Liens on the Purchased Assets, other than Permitted Liens, and shall duly file
releases or terminations of all such Liens in each governmental agency or office
in which any such Lien or evidence thereof shall have been previously filed and
Seller shall transfer and convey, or cause to be transferred and conveyed, to
Buyer at the First Closing good and valid title to all of the Purchased Assets
free and clear of all Liens, except for Permitted Liens.
Section 6.9.    Financing Leases. At or prior to the First Closing, Seller shall
obtain the release of all obligations under any Financing Leases.
Section 6.10.    Public Announcement. Seller shall publish and broadcast a
public notice concerning the filing of the application for assignment of the FCC
Licenses in accordance with the requirements of Section 73.3580 of the FCC’s
Rules. As to any other announcements, no party hereto shall issue any press
release or public announcement or otherwise divulge the existence of this
Agreement or the transactions contemplated hereby without prior approval of the
other parties hereto which shall not be unreasonably withheld except as and to
the extent that such party shall be obligated by Law, rule or regulation, in
which case the other party shall be so advised and the parties shall use their
best efforts to cause a mutually agreeable release or announcement to be issued.
Section 6.11.    Exclusivity. Seller agrees and covenants that until the First
Closing or this Agreement expires or is terminated, neither Seller nor any of
its representatives, will discuss, negotiate or offer (or solicit offers)
regarding a sale, transfer or other disposition of either of the Stations or any
merger, combination, restructuring, refinancing or similar transaction involving
Seller (a “Sale”) with another party or provide any information to any other
party regarding either of the Stations or Seller in that connection. Seller
represents that Seller is not a party to, or bound by any agreement with respect
to a Sale.

- 38 -
ATL 19620111v4

--------------------------------------------------------------------------------




Section 6.12.    Title Commitments; Surveys. Seller shall deliver to Buyer, at
Seller’s cost, within sixty (60) days of the date of this Agreement, title
commitments for owner’s and lender’s title insurance policies on the Owned Real
Property and on Real Property that is leased pursuant to a Real Property Lease,
a standard form of (a) commitment for owner’s and lender’s title insurance
policies on the Owned Real Property and commitments for lessee’s and lender’s
title insurance policies for all Real Property that is leased pursuant to a Real
Property Lease (collectively, the “Title Commitments”) and (b) an ALTA survey on
each parcel of Owned Real Property sufficient to cause the issuer of the Title
Commitment to delete any survey exception on the title policy issued pursuant
thereto (the “Surveys”). The Title Commitments will evidence a commitment to
issue an ALTA title insurance policy insuring good, marketable and indefeasible
fee simple (or leasehold, if applicable) title to each parcel of the Real
Property contemplated above for such amount as Buyer directs. The costs of any
such title insurance shall be paid by Buyer. If the Title Commitments reveal any
Lien on the title other than Assumed Liabilities or Permitted Liens, Buyer shall
notify Seller in writing of such objectionable matter as soon as Buyer becomes
aware that such matter is not an Assumed Liability or Permitted Lien, and Seller
agrees to use its commercially reasonable efforts to remove such objectionable
matter to conform to the terms of this Agreement.
ARTICLE VII
CONDITIONS PRECEDENT TO THE OBLIGATIONS OF BUYER
AT THE FIRST CLOSING
Each and every obligation of Buyer to be performed on the First Closing Date
shall be subject to the satisfaction prior to or at the First Closing of the
following express conditions precedent:
Section 7.1.    Compliance with Agreement. Seller shall have performed and
complied in all material respects with all of its material obligations under
this Agreement which are to be performed or complied with by Seller prior to or
at the First Closing, provided that Seller shall have the right to cure any lack
of performance or compliance within twenty (20) days’ of written notice from
Buyer or to agree to indemnify for any such lack of performance or lack of
compliance provided that the same does not, individually or in the aggregate,
result in a Material Adverse Effect.
Section 7.2.    Proceedings and Instruments Satisfactory. All proceedings,
limited liability company or otherwise, to be taken by Seller in connection with
the performance of this Agreement, and all documents incident thereto, shall be
complete to the reasonable satisfaction of Buyer and Buyer’s counsel and Seller
shall have made available to Buyer for examination the originals or true and
correct copies of all documents which Buyer may reasonably request in connection
with the transactions contemplated by this Agreement.
Section 7.3.    Representations and Warranties. The representations and
warranties of Seller made in this Agreement shall be true and correct,
disregarding all qualifiers and exceptions relating to materiality or Material
Adverse Effect, as of the date of this Agreement and (except to the extent such
representations and warranties speak as of an earlier date, in which case such
representations and warranties shall have been true and correct, disregarding
all

- 39 -
ATL 19620111v4

--------------------------------------------------------------------------------




qualifiers and exceptions relating to materiality or Material Adverse Effect, as
of such earlier date) as of the First Closing Date as though made on and as of
the First Closing Date except, in both cases, (i) for changes expressly
contemplated by this Agreement, or (ii) where the failures to be true and
correct, individually or in the aggregate, have not had, and would not
reasonably be expected to have, a Material Adverse Effect.
Section 7.4.    Event of Loss. Between the date of this Agreement and the First
Closing, neither the Stations nor the Purchased Assets shall have sustained an
Event of Loss with respect to which Seller has not agreed to indemnify Buyer
which individually or in the aggregate would cost in excess of $500,000 to
repair and such repair shall not have been completed on or prior to the First
Closing Date to Buyer’s reasonable satisfaction; provided, however, Seller or
Buyer may elect to extend the First Closing Date for a reasonable period not to
exceed sixty (60) days to permit Seller to complete such repairs; provided,
however, that if an Event of Loss described above is caused by or results from
Emmis’ actions or omissions under the LMA, Seller shall have no duty or
obligation to perform such repairs, and the condition of this Section 7.4 shall
be waived in respect to such Event of Loss.
Section 7.5.    Deliveries at Closing. Seller shall have delivered or caused to
be delivered to Buyer the documents, each properly executed and dated as of the
First Closing Date as required pursuant to Section 2.3(a) of this Agreement.
Section 7.6.    Other Documents. Seller shall have delivered to Buyer such
documents and certificates of officers of Seller and public officials as shall
be reasonably requested by Buyer’s counsel to establish the existence and good
standing of Seller and the due authorization of this Agreement and the
transactions contemplated hereby by Seller, including board of directors (or
similar body) and members resolutions of Seller.
Section 7.7.    Possession; Instruments of Conveyance and Transfer. Seller shall
deliver to Buyer at the First Closing such other documents as shall be effective
to vest in Buyer good and marketable title to the Purchased Assets as
contemplated by this Agreement.
Section 7.8.    Required Approvals and Consent. There shall have been secured
such permissions, approvals, determinations, consents and waivers as listed on
Schedule 7.8.
Section 7.9.    Absence of Investigations and Proceedings. (a) No Action by any
Governmental Authority shall be pending with the object of challenging or
preventing the First Closing and (b) no Action by any Person shall be pending
and no other proceedings shall be pending with such object or to collect damages
from Buyer on account thereof; provided however, that with respect to (b) Buyer
shall waive this condition if Seller agrees to indemnify Buyer for all costs
associated with any such proceedings.
Section 7.10.    FCC Consent. The FCC Consent (a) shall have been issued, (b)
shall, at the First Closing, be in full force and effect and (c) shall contain
no provision materially adverse to Buyer. All other authorizations, consents and
approvals of any and all Governmental Authorities necessary in connection with
the consummation of the transactions contemplated by this Agreement shall have
been obtained and be in full force and effect.

- 40 -
ATL 19620111v4

--------------------------------------------------------------------------------




Section 7.11.    FCC Licenses. Seller shall be the holder of the FCC Licenses
and there shall not have been any modification of any of such FCC Licenses
without Buyer’s consent. The Stations shall be operating in compliance, in all
material respects, with all Communications Laws and no proceeding shall be
pending or, to the Knowledge of Seller, threatened, the effect of which would be
to revoke, cancel, fail to renew, suspend or modify adversely any material FCC
License in any material respect.
Section 7.12.    Absence of Liens. On the First Closing Date and simultaneously
with the First Closing, there shall not be any Liens on the Purchased Assets
except for Permitted Liens and Seller shall have provided such payoff letters
and Lien terminations as reasonably requested by Buyer.
Section 7.13.    Title Commitments. Buyer shall have received Title Commitments
that comply with the requirements set forth in Section 6.12 with respect to each
parcel of Owned Real Property and each parcel of Real Property that is subject
to a Real Property Lease, in each case that is listed or described on Schedule
7.13.
Section 7.14.    HSR Clearance. If applicable, the HSR Clearance shall have been
received.
Section 7.15.    Non-Foreign Affidavit. Seller shall have furnished to Buyer an
affidavit of Seller, in form reasonably satisfactory to Buyer, stating under
penalty of perjury Seller’s United States taxpayer identification number and
that Seller is not a foreign person within the meaning of Section 1445(b)(2) of
the Code (“FIRPTA Certificate”).
If any of the conditions set forth in this Article VII have not been satisfied
prior to or at First Closing, Buyer may in its sole discretion nevertheless
elect to proceed with the consummation of the transactions contemplated hereby.
ARTICLE VII
CONDITIONS PRECEDENT TO THE OBLIGATIONS OF SELLER
AT THE FIRST CLOSING
Each and every obligation of Seller to be performed on the First Closing Date
shall be subject to the satisfaction prior to or at the First Closing of the
following express conditions precedent:
Section 8.1.    Compliance with Agreement. Buyer shall have performed and
complied in all material respects with all of its obligations under this
Agreement which are to be performed or complied with by it prior to or at the
First Closing, provided that Buyer shall have the right to cure any lack of
performance or compliance within twenty (20) days’ of written notice from Seller
or to agree to indemnify for any such lack of performance or lack of compliance
provided that the same does not, individually or in the aggregate, result in a
material adverse effect.
Section 8.2.    Proceedings and Instruments Satisfactory. All proceedings,
limited liability company or otherwise, to be taken by Buyer in connection with
the performance of this Agreement, and all documents incident thereto, shall be
complete to the reasonable satisfaction

- 41 -
ATL 19620111v4

--------------------------------------------------------------------------------




of Seller and Seller’s counsel, and Buyer shall have made available to Seller
for examination the originals or true and correct copies of all documents which
Seller may reasonably request in connection with the transactions contemplated
by this Agreement.
Section 8.3.    Representations and Warranties. The representations and
warranties of Buyer made in this Agreement shall be true and correct,
disregarding all qualifiers and exceptions relating to materiality, as of the
date of this Agreement and (except to the extent such representations and
warranties speak as of an earlier date, in which case such representations and
warranties shall have been true and correct, disregarding all qualifiers and
exceptions relating to materiality, as of such earlier date) as of the First
Closing Date as though made on and as of the First Closing Date, except, in both
cases, (i) for changes expressly contemplated or permitted by this Agreement, or
(ii) where the failures to be true and correct, individually or in the
aggregate, have not had, and would not reasonably be expected to have, a
material adverse effect on Seller or the ability of Seller to perform its
obligations under this Agreement or any Ancillary Agreement.
Section 8.4.    Deliveries at Closing. Buyer shall have delivered, or caused to
be delivered, to Seller the documents, each properly executed and dated as of
the First Closing Date, required pursuant to Section 2.3(b). Buyer shall also
have made the payments described in Section 2.2(a).
Section 8.5.    Other Documents. Buyer shall have delivered, or caused to be
delivered, to Seller such documents and certificates of officers of Buyer and of
public officials as shall be reasonably requested by Seller’s counsel to
establish the existence and good standing of Buyer and the due authorization of
this Agreement and the transactions contemplated hereby by Buyer, including
board of directors (or similar body) and members resolutions of Buyer.
Section 8.6.    Absence of Investigations and Proceedings. (a) No Action by any
Governmental Authority shall be pending with the object of challenging or
preventing the First Closing and (b) no Action by any Person shall be pending
and no other proceedings shall be pending with such object or to collect damages
from Seller on account thereof provided, however, that Seller shall waive this
condition with respect to (b) if Buyer agrees to indemnify Seller for all costs
associated with any such proceedings.
Section 8.7.    Governmental Consents. The FCC Consent shall have been issued,
and shall, at the First Closing, be in full force and effect. All other material
authorizations, consents or approvals of any and all Governmental Authorities
necessary in connection with the consummation of the transactions contemplated
by this Agreement shall have been obtained and be in full force and effect.
Section 8.8.    HSR Clearance. If applicable, the HSR Clearance shall have been
received.
If any of the conditions set forth in this Article VIII have not been satisfied
prior to or at Closing, Seller may nevertheless elect to proceed with the
consummation of the transactions contemplated hereby.

- 42 -
ATL 19620111v4

--------------------------------------------------------------------------------




ARTICLE IX
CONDITIONS PRECEDENT TO THE OBLIGATIONS OF BUYER AND SELLER
AT THE SECOND CLOSING
Section 9.1.    Conditions to Obligations of Buyer.
(a)    The representations and warranties of Seller in Sections 4.1 and 4.2
shall be true and correct as of the Second Closing Date as though made on and as
of the Second Closing Date.
(b)    On the Second Closing Date, there shall not be any Liens on the WBLS-WLIB
Membership Interest (other than any Liens imposed by state or federal securities
laws or under the terms of the WBLS-WLIB Operating Agreement).
Section 9.2.    Conditions to Obligations of Seller.
(a)    The representations and warranties of Buyer in Sections 5.1 and 5.2 shall
be true and correct as of the Second Closing Date.
(b)    Buyer shall have made the Second Closing Cash Payment to Seller pursuant
to Section 2.2(b)(i) as modified by Section 2.2(b)(iii).
ARTICLE X
INDEMNIFICATION
Section 10.1.    Indemnification by Seller. Seller shall indemnify, exculpate
and hold harmless Buyer, Buyer’s employees, officers, directors, managers and
members (collectively, “Buyer Indemnified Parties”) from and against, and agrees
promptly to defend Buyer from and reimburse Buyer Indemnified Parties for, any
and all losses, damages, costs, expenses, liabilities, obligations and claims of
any kind (including, without limitation, reasonable attorney fees and other
legal costs and expenses) (“Claims”) which Buyer Indemnified Parties may at any
time suffer or incur, or become subject to, as a result of or in connection
with:
(a)    any breach or inaccuracy of any of the representations and warranties
made by Seller in or pursuant to this Agreement, or in any instrument,
certificate or affidavit delivered by Seller at the First Closing or the Second
Closing in accordance with the provisions of any Section hereof;
(b)    any failure by Seller to carry out, perform, satisfy and discharge any of
its covenants, agreements, undertakings, liabilities or obligations under this
Agreement or under any of the documents and materials delivered by Seller
pursuant to this Agreement;
(c)    the Retained Liabilities or the Excluded Assets;
(d)    the operation or ownership of the Station or the Purchased Assets prior
to the First Closing (except for the Assumed Liabilities);
(e)    any Action or proceeding described in Section 7.9(b) if Buyer has waived
the condition of Section 7.9(b); or

- 43 -
ATL 19620111v4

--------------------------------------------------------------------------------




(f)    any Action or other proceeding brought by any Governmental Authority or
Person arising out of, or in any way related to, any of the matters referred to
in Sections 10.1(a)-(e).
Section 10.2.    Indemnification by Buyer. Buyer shall indemnify, exculpate and
hold harmless Seller, Seller’s employees, officers, managers and members
(collectively, “Seller Indemnified Parties”) from and against, and agrees to
promptly defend Seller Indemnified Parties from and reimburse Seller Indemnified
Parties for, any and all Claims which Seller Indemnified Parties may at any time
suffer or incur, or become subject to, as a result of or in connection with:
(a)    any breach or inaccuracy of any representations and warranties made by
Buyer in or pursuant to this Agreement, or in any certificate or affidavit
delivered by Buyer at the First Closing or the Second Closing in accordance with
the provisions of any Section hereof;
(b)    any failure by Buyer to carry out, perform, satisfy and discharge any of
its covenants, agreements, undertakings, liabilities or obligations under this
Agreement or under any of the documents and materials delivered by Buyer
pursuant to this Agreement;
(c)    the Assumed Liabilities;
(d)    the operation and ownership of the Station and the Purchased Assets by
Buyer from and after the Closing;
(e)    any Action or proceeding described in Section 8.6(b) if Seller has waived
the condition of 8.6(b); or
(f)    any Action or other proceeding brought by any Governmental Authority or
Person arising out of, or in any way related to, any of the matters referred to
in Sections 10.2(a)-(e).
Section 10.3.    Notification of Claims.
(a)    A party entitled to be indemnified pursuant to Section 10.1 or 10.2 (the
“Indemnified Party”) shall notify the party liable for such indemnification (the
“Indemnifying Party”) in writing of any Claim which the Indemnified Party has
determined has given or could give rise to a right of indemnification under this
Agreement. Subject to the Indemnifying Party’s right to defend in good faith
third party claims as hereinafter provided, the Indemnifying Party shall satisfy
its obligations under this Article IX within thirty (30) days after the receipt
of written notice thereof from the Indemnified Party.
(b)    If the Indemnified Party shall notify the Indemnifying Party of any Claim
pursuant to Section 10.3(a), and if such Claim relates to a Claim asserted by a
third party against the Indemnified Party which the Indemnifying Party
acknowledges is a Claim for which it must indemnify or hold harmless the
Indemnified Party under Section 10.1 or 10.2, he Indemnifying Party shall have
the right to employ counsel acceptable to the Indemnified Party to defend any
such Claim asserted against the Indemnified Party. The Indemnified Party shall
have the right to participate in the defense of any such Claim at its own
expense. The Indemnifying Party shall

- 44 -
ATL 19620111v4

--------------------------------------------------------------------------------




notify the Indemnified Party in writing, as promptly as possible (but in any
case before the due date for the answer or response to a claim) after the date
of the notice of claim given by the Indemnified Party to the Indemnifying Party
under Section 10.3(a) of its election to defend in good faith any such third
party Claim. So long as the Indemnifying Party is defending in good faith any
such Claim asserted by a third party against the Indemnified Party, the
Indemnified Party shall not settle or compromise such Claim. The Indemnified
Party shall make available to the Indemnifying Party or its agents all records
and other materials in the Indemnified Party’s possession reasonably required by
it for its use in contesting any third party Claim. Whether or not the
Indemnifying Party elects to defend any such Claim, the Indemnified Party shall
have no obligation to do so. In the event: (i) the Indemnifying Party elects not
to defend such claim or action; or (ii) the Indemnifying Party elects to defend
such claim or action but fails to defend such claim or action in good faith, the
Indemnified Party shall have the right to conduct the defense thereof and to
settle or compromise such claim or action without the consent of the
Indemnifying Party, except that with respect to the settlement or compromise of
such a claim, demand or action, the Indemnified Party shall not settle or
compromise any such claim or demand or action without the consent of the
Indemnifying Party (such consent not to be unreasonably withheld), unless the
Indemnifying Party is given a full and completed release of any and all
Liability by all relevant parties relating thereto and has no obligation to pay
any damages as a result thereof.
Section 10.4.    Limitation on Liability.
(a)    No Claims may be asserted by a party pursuant to Sections 10.1(a) or
10.2(a) of this Agreement until the aggregate amount of all such Claims of such
party shall exceed Three Hundred Thousand Dollars ($300,000) (the “Deductible”),
at which time the party seeking indemnification shall be entitled to recover all
amounts in excess of the Deductible, and the maximum aggregate Liability of the
Buyer or Seller shall not exceed Thirteen Million One Hundred Thousand Dollars
($13,100,000) (the “Cap”). The limitations set forth in this Section 10.4(a)
shall not apply (iii) in the case of Claims arising from or relating to any
breach or inaccuracy in the following representations and warranties: Sections
4.1, 4.2, 4.5, 5.1 and 5.2 (the “Fundamental Reps”) or (iv) in the case of
fraud.
(b)    Anything to the contrary herein notwithstanding, a Claim under the
indemnification provisions of this Agreement shall in no event include any
punitive, special, indirect, or consequential damages whatsoever or lost
profits, diminution in value or any damages based upon any type of multiple of
earnings.
(a)    Except in the case of fraud, each Buyer Indemnified Party’s and each
Seller Indemnified Party’s sole and exclusive remedy to receive payments of any
amounts to which any Buyer Indemnified Parties or Seller Indemnified Parties
shall be entitled to indemnification pursuant to Section 10.1(a) or 10.2(a)
hereof, as applicable, shall be limited to the Cap set forth in this Section
10.4.
Section 10.5.    Survival of Representations, Warranties and Agreements. No
agreements in this Agreement shall survive the Second Closing, except that (a)
the agreements contained in Article II shall survive the Second Closing until
performed, (b) the obligations to

- 45 -
ATL 19620111v4

--------------------------------------------------------------------------------




indemnify contained in Article X and the obligations to Guaranty contained in
Section 12.22 hereof shall survive the Second Closing until performed, (c) the
agreements in Articles XI and XII (other than Section 12.22) shall survive the
Second Closing until the applicable statute of limitations has expired, (d)
subject to clauses (e) below, the representations and warranties made in
Articles IV and V of this Agreement or made pursuant hereto shall survive the
First Closing until the Second Closing, and (e) the Fundamental Reps shall
survive the First Closing indefinitely.
Section 10.6.    Remedies; Mitigation.
(a)    Except as otherwise provided in Sections 2.4 and 12.2 of this Agreement,
the indemnification provisions of this Article X are the sole and exclusive
post-First Closing remedy of Buyer and Seller for a breach or nonperformance of
any representations, warranties or covenants contained in this Agreement.
(b)    Notwithstanding anything to the contrary in subsection (a) above, nothing
herein shall prevent any of the parties to this Agreement from bringing an
action against one or more of the parties to this Agreement: (i) alleging that
one or more parties engaged in fraud or intentional misrepresentation in
connection with the transaction; or (ii) to enforce any of the covenants of any
of the other parties to this Agreement.
(a)    Each of the parties agrees to take all commercially reasonable steps to
mitigate its respective Claims and to cause its respective Buyer Indemnified
Parties or Seller Indemnified Parties, as the case may be, to mitigate their
respective Claims upon and after becoming aware of any event or condition that
could reasonably be expected to give rise to any Claims indemnifiable under this
Article X.
Section 10.7.    Effect of Insurance. If an Indemnitee receives an
indemnification payment from an Indemnifying Party pursuant to this Article X
with respect to a particular Claim and subsequently receives an insurance
recovery (net any retroactive premium adjustment resulting from such Claim and
any other related increase in the cost of insurance, and the cost of receiving
or collecting such insurance recovery) or a recovery from any other third party,
with respect to that same Claim, then the Indemnified Party shall promptly
refund to that Indemnifying Party the appropriate amount of such indemnification
payment such that the Indemnified Party does not retain, by means of such
indemnification payment and such net insurance recovery, an amount exceeding the
Indemnified Parties’ actual loss. Upon making any payment to an Indemnified
Party in respect of any Claims, the Indemnifying Party shall, to the extent of
such payment, be subrogated to all rights of the Indemnified Party (and its
Affiliates) against any third party in respect of the Claims to which such
payment relates. Such Indemnified Party (and its Affiliates) and Indemnifying
Party shall execute upon request all instruments reasonably necessary to
evidence or further perfect such subrogation rights. Buyer and Seller shall use
reasonable best efforts to mitigate any Losses, whether by asserting claims
against a third party or by otherwise qualifying for a benefit that would reduce
or eliminate an indemnified matter; provided, that no party shall be required to
use such efforts if they would be demonstrably detrimental in any material
respect to such party.

- 46 -
ATL 19620111v4

--------------------------------------------------------------------------------




ARTICLE XI
FURTHER AGREEMENTS
Section 11.1.    Event of Loss. Upon the occurrence of an Event of Loss or
Events of Loss prior to Closing, Seller shall use commercially reasonable
efforts to repair, replace and restore the damaged, destroyed or lost property
(the “Damaged Asset”) to its former condition prior to the First Closing. If
Seller is unable to repair, replace or restore the Damaged Assets for which the
cost to repair is less than $500,000 (the “Threshold Cost”) prior to the First
Closing Date, then, provided that the Stations are operating at full authorized
power and are in normal working order consistent with the operation as of the
date hereof, the parties will proceed to Closing and Seller shall either, at
Buyer’s option, reimburse Buyer for all reasonable out-of-pocket costs incurred
by Buyer in repairing or replacing the Damaged Assets or shall assign to Buyer
all of Seller’s rights under any insurance and all proceeds of insurance
covering the Damaged Assets (excluding business interruption insurance for
periods prior to the First Closing Date) and shall deliver to Buyer all proceeds
of insurance theretofore received by Seller. In the event that the insurance
proceeds are insufficient to complete the repairs, restoration or replacement,
an appropriate reduction in the Purchase Price shall be made at the First
Closing. If Seller is unable to repair or replace prior to the First Closing
Date a Damaged Asset for which the cost to repair is more than the Threshold
Cost or if as a result of the Damaged Asset, the Stations are not operating at
full authorized power and in normal working order consistent with operation as
of the date hereof, then Seller or Buyer may delay the First Closing for up to
sixty (60) days in order to allow Seller to complete such repairs. If Seller has
not completed such repairs by the First Closing, or if so elected, by Buyer or
Seller by the end of the 60-day period, then, at Buyer’s option, (a) Buyer may
terminate this Agreement, or (b) the parties will proceed to Closing and Seller
shall either, at Buyer’s option, reimburse Buyer for all reasonable
out-of-pocket costs incurred by Buyer in repairing or replacing the Damaged
Assets, or assign to Buyer all proceeds of insurance covering the property
involved and shall deliver to Buyer all proceeds of insurance theretofore
received by Seller. In the event that the insurance proceeds are insufficient to
complete the repairs, restoration or replacement, an appropriate reduction in
the Purchase Price shall be made at the First Closing. The Schedules shall be
deemed modified to reflect any Damaged Asset for which Seller makes or is
obligated to make a payment or which is replaced by Seller pursuant to this
Section 11.1. Notwithstanding anything in this Section 11.1 to the contrary, if
an Event of Loss is caused by or results from Buyer’s actions or omissions under
the LMA, Seller shall have no obligation to make any repairs to the Damaged
Assets and Buyer shall have no right to terminate this Agreement on account of
such Event of Loss.
Section 11.2.    Station Employees.
(a)    On or prior to the LMA Commencement Date, Buyer shall offer employment to
each Station Employee, other than James Wiener and Lourdes Melendez (the “LMA
Employees”), to whom Buyer shall offer employment as of the First Closing Date.
Any Station Employee who thereby becomes employed by Buyer shall constitute a
Transferred Employee and the “Employment Commencement Date” as referred to
herein shall mean the LMA Commencement Date or the First Closing Date, as
applicable. Buyer shall employ at-will those Transferred Employees who are not
Union Employees (the “Non-Union Transferred

- 47 -
ATL 19620111v4

--------------------------------------------------------------------------------




Employees”) and who do not have employment agreements with Seller initially at a
monetary compensation (consisting of base salary, commission rate and normal
bonus opportunity) at least as favorable as those provided by Seller immediately
prior to the Employment Commencement Date. The initial terms and conditions of
employment for those Non-Union Transferred Employees who have employment
agreements with Seller shall be as set forth in such employment agreements.
Buyer agrees so long as such Non-Union Transferred Employees remain employed by
Buyer, Buyer shall provide each Non-Union Transferred Employee with employee
benefits, including severance benefits, that are not less favorable to the
employee benefits provided to similarly situated employees of Buyer; provided,
however, that any Non-Union Transferred Employee whose employment is terminated
by Buyer less than six months following the LMA Commencement Date shall be paid
severance in the amount set forth in Schedule 11.2 provided payment of such
severance shall be conditioned upon Buyer’s receipt of a release in favor of
Buyer and Seller in a form provided by Buyer. To the extent permitted by Law and
notwithstanding anything herein to the contrary, Buyer shall give Transferred
Employees up to four years of prior service credit with Buyer for purposes of
eligibility waiting periods and vesting and benefit accrual (other than benefit
accrual under a defined benefit pension plan) under the employee benefit plans
or arrangements or severance practices maintained by the Buyer or its Affiliates
in which such Transferred Employees participate for such Transferred Employees’
service with the Seller or its Affiliates or predecessors. Seller agrees to
fully cooperate with the Buyer in connection with its offer to hire any Station
Employees and will not take any action, directly or indirectly, to prevent any
Station Employee from becoming employed by Buyer from and after the Employment
Commencement Date. Seller agrees that for a period of twelve (12) months
following the Employment Commencement Date, Seller shall not solicit or induce
any Station Employee to remain in, or any Transferred Employee to return to, the
employ of Seller or any of its Affiliates or otherwise attempt to retain or
obtain the services of any such employee. In lieu of hiring any Station
Employee, Buyer may direct Seller in writing to terminate such employee’s
employment with Seller and pay severance to such employee in accordance with
Schedule 11.2 provided payment of such severance shall be conditioned upon
Buyer’s receipt of a release in favor of Buyer and Seller in a form acceptable
to Buyer, and such direction constitutes Buyer’s agreement to (i) promptly
reimburse Seller for such severance amount, and (ii) indemnify Seller in
accordance with Section 10.2(b) for any Claims against Seller in connection with
Seller’s termination of such Station Employee.
(b)    If and to the extent Seller has entered into or is bound by any
Bargaining Agreements, Buyer and Seller shall cooperate fully in the assignment
and assumption of such Bargaining Agreements and in any negotiations with
respect thereto such that, as of the Employment Commencement Date, Buyer shall
have (whether through such an assumption, negotiations or otherwise) the same
rights and obligations with respect to the Union Employees who are Transferred
Employees as Seller had immediately before such date.
(a)    Buyer shall cause a tax-qualified defined contribution plan established
or designated by Buyer (a “Buyer’s 401(k) Plan”) to accept rollover
contributions from the Non-Union Transferred Employees of any account balances
distributed to them by the existing tax-qualified defined contribution plan
established or designated by Seller (“Seller’s 401(k) Plan”). Buyer shall allow
any such Non-Union Transferred Employees’ outstanding plan loan to be rolled

- 48 -
ATL 19620111v4

--------------------------------------------------------------------------------




into Buyer’s 401(k) Plan. The distribution and rollover described herein shall
comply with applicable Law, and each party shall make all filings and take any
actions required of such party by applicable Law in connection therewith.
Buyer’s 401(k) Plan shall credit Non-Union Transferred Employees with service
credit for eligibility and vesting purposes for service recognized for the
equivalent purposes under Seller’s 401(k) Plan.
(b)    Seller shall retain responsibility for and continue to pay all medical,
life insurance, disability and other welfare plan expenses and benefits for each
Transferred Employee with respect to claims incurred under the terms of the
Station Employee Plans by such Station Employees or their covered dependents
prior to the Employment Commencement Date. Expenses and benefits with respect to
claims incurred by Transferred Employees or their covered dependents on or after
the Employment Commencement Date shall be the responsibility of Buyer, subject
to the terms and conditions of Buyer’s welfare plans. With respect to any
welfare benefit plans maintained by Buyer for the benefit of Transferred
Employees on and after the Employment Commencement Date, to the extent permitted
by law, Buyer shall (qqqq) cause there to be waived any eligibility requirements
or pre-existing condition limitations to the same extent generally waived by
Buyer with respect to its employees and (rrrr) give effect, in determining any
deductible and maximum out-of-pocket limitations, amounts paid by such
Transferred Employees for the plan year in which the Employment Commencement
Date occurs with respect to similar plans maintained by Seller.
(c)    Buyer will assume all liabilities for unpaid, accrued vacation of each
Transferred Employee as of the Employment Commencement Date, giving credit under
Buyer’s vacation policy for service with Seller (which permitted a limited
number of Seller’s employees to rollover not more than 10 vacation days from
calendar year 2013, and then only in limited circumstances), and shall permit
Transferred Employees to use their vacation entitlement accrued as of the
Employment Commencement Date throughout Buyer’s fiscal year ended February 28,
2015. Service of up to four years with Seller, together with service following
the Employment Commencement Date with Buyer, shall be taken into account in
determining Transferred Employees’ vacation entitlement under Buyer’s vacation
policy after the Employment Commencement Date.
(d)    Buyer shall grant credit for all unused sick leave accrued by Transferred
Employees who are Union Employees in accordance with the applicable Bargaining
Agreement. Transferred Employees who are not Union Employees will be subject to
Buyer’s sick leave policy.
Section 11.3.    No Further Rights. Nothing in this Article X express or
implied, is intended to confer on any Person other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations or
liabilities under or by reason of this Article X.
Section 11.4.    Payroll Matters.
(a)    Seller and Buyer shall follow the “standard procedures” for preparing and
filing Internal Revenue Service Forms W-2 (Wage and Tax Statements), as
described in Revenue Procedure 2004-53 for Transferred Employees. Under this
procedure, (i) Seller shall provide

- 49 -
ATL 19620111v4

--------------------------------------------------------------------------------




all required Forms W-2 to (x) all Transferred Employees reflecting wages paid
and taxes withheld by Seller prior to the Employment Commencement Date, and (y)
all other employees and former employees of Seller who are not Transferred
Employees reflecting all wages paid and taxes withheld by Seller, and (ii) Buyer
(or one of its Affiliates) shall provide all required Forms W-2 to all
Transferred Employees reflecting all wages paid and taxes withheld by Buyer (or
one of its Affiliates) on and after the Employment Commencement Date.
(b)    Seller and Buyer shall adopt the “alternative procedure” of Revenue
Procedure 2004-53 for purposes of filing Internal Revenue Service Forms W-4
(Employee’s Withholding Allowance Certificate) and W-5 (Earned Income Credit
Advance Payment Certificate). Under this procedure, Seller shall provide to
Buyer all Internal Revenue Service Forms W-4 and W-5 on file with respect to
each Transferred Employee and any written notices received from the Internal
Revenue Service under Reg. § 31.3402(f)(2)-1(g)(5) of the Code, and Buyer will
honor these forms until such time, if any, that such Transferred Employee
submits a revised form.
(c)    With respect to garnishments, tax levies, child support orders, and wage
assignments in effect with Seller on the Employment Commencement Date for
Transferred Employees and with respect to which Seller has notified Buyer in
writing, Buyer shall honor such payroll deduction authorizations with respect to
Transferred Employees and will continue to make payroll deductions and payments
to the authorized payee, as specified by a court or order which was filed with
Seller on or before the Employment Commencement Date, to the extent such payroll
deductions and payments are in compliance with applicable Law, and Seller will
continue to make such payroll deductions and payments to authorized payees as
required by Law with respect to all other employees of the Business who are not
Transferred Employees. Seller shall, as soon as practicable after the Employment
Commencement Date, provide Buyer with such information in the possession of
Seller as may be reasonably requested by Buyer and necessary for Buyer to make
the payroll deductions and payments to the authorized payee as required by this
Section 10.4.
Section 11.5.    WARN Act. Buyer shall not take any action on or after the
Employment Commencement Date that would cause any termination of employment of
any employees by Seller that occurs before the Employment Commencement Date to
constitute a “plant closing” or “mass layoff” under the Worker Adjustment and
Retraining Act of 1988, as amended (the “WARN Act”) or any similar state or
local Law, or to create any liability to Seller for any employment terminations
under applicable Law. Assumed Liabilities assumed by Buyer pursuant to Section
2.03 shall include all Liabilities with respect to any amounts (including any
severance, fines or penalties) payable under or pursuant to the WARN Act or any
similar state or local Law with respect to any Station Employees who do not
become Transferred Employees as result of Buyer’s failure to extend offers of
employment or continued employment as required by Section 11.2 or in connection
with events that occur from and after the Employment Commencement Date, and
Buyer shall reimburse Seller for any such amounts or any Liabilities thereof
incurred by Seller.
Section 11.6.    Bulk Transfer. Buyer and Seller hereby waive compliance with
the Bulk Transfer provisions of the Uniform Commercial Code and all similar
Laws. Except for the

- 50 -
ATL 19620111v4

--------------------------------------------------------------------------------




Assumed Liabilities, Seller shall promptly pay and discharge when and as due all
liabilities and obligations arising out of or relating to Seller’s ownership and
operation of the Station prior to Closing and its sale of the Station to Buyer.
Except for the Assumed Liabilities, Seller hereby agrees to indemnify, defend
and hold Buyer harmless from and against any and all liabilities, losses, costs,
damages or causes of action (including, without limitation, reasonable attorney
fees and other legal costs and expenses) arising out of or relating to claims
asserted against Buyer pursuant to the Bulk Transfer provisions of the Uniform
Commercial Code of the state in which the Station is located or any similar Law.
ARTICLE XII
TERMINATION; MISCELLANEOUS
Section 12.1.    Termination. This Agreement may be terminated and the
transactions contemplated hereby may be abandoned at any time prior to the First
Closing Date, as follows:
(a)    by mutual written agreement of Seller and Buyer; or
(b)    by Buyer or Seller if the First Closing shall not have occurred on or
before the twelve month anniversary of the date hereof (the “Outside Date”) for
any reason other than delay, nonperformance or breach by the party seeking such
termination; or
(c)    by Buyer, if Buyer is not then in material breach of this Agreement and
Seller is then in material breach of this Agreement, and such breach remains
uncured on the first to occur of (i) sixty (60) days after receipt of written
notice thereof from Buyer, provided, that if Seller is diligently pursuing such
a cure, such sixty (60) day period may be extended for up to an additional sixty
(60) days, but not later than the Outside Date, and (ii) the First Closing Date;
or
(d)    by Seller, if Seller is not then in material breach of this Agreement and
Buyer is then in material breach of this Agreement, and such breach remains
uncured on the first to occur of (i) sixty (60) days after receipt of written
notice thereof from Seller; provided, that if Buyer is diligently pursuing such
a cure, such sixty (60) day period may be extended for up to an additional sixty
(60) days, but not later than the Outside Date, and (ii) the First Closing Date.
Section 12.2.    Rights on Termination; Waiver.
(a)    If this Agreement is terminated pursuant to Section 12.1(a), or 12.1(b),
or 12.1(c), or 12.1(d), all further obligations of the parties under or pursuant
to this Agreement shall immediately terminate without further liability of any
party to the other.
(b)    If Seller is in material default in the performance of its obligations
under this Agreement or has breached in any material respect its representations
and warranties hereunder, or if this Agreement is terminated by Buyer pursuant
to Section 12.1(e), then Buyer shall be entitled to pursue all legal and
equitable remedies against Seller for such default or breach including specific
performance (Seller hereby acknowledging that the Purchased Assets are unique
and that Buyer has no adequate remedy at law if Seller breaches this Agreement).
Nothing in this Section 12.2(b) shall prevent Buyer from pursuing specific
performance against Seller.

- 51 -
ATL 19620111v4

--------------------------------------------------------------------------------




Section 12.3.    Specific Performance. The parties agree that irreparable damage
for which monetary damages, even if available, would not be an adequate remedy,
would occur in the event that the parties hereto do not perform the provisions
of this Agreement (including failing to take such actions as are required of it
hereunder to consummate this Agreement) in accordance with its specified terms
or otherwise breach its representations, warranties covenants or agreements
hereunder. The parties acknowledge and agree that the parties shall be entitled
to an injunction, specific performance and other equitable relief to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
hereof, this being in addition to any other remedy to which the parties are
entitled at law or in equity. Each of the parties agrees that it will not oppose
the granting of an injunction, specific performance and other equitable relief
on the basis that the other parties have an adequate remedy at law or an award
of specific performance is not an appropriate remedy for any reason at law or
equity. Any party seeking an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement shall not be required to provide any bond or other security in
connection with any such order or injunction.
Section 12.4.    Liquidated Damages. If Seller terminates this Agreement
pursuant to Section 12.1(d), Seller’s sole remedy (unless Seller has
alternatively elected the remedy of specific performance pursuant to Section
12.3) for such material breach and termination shall be the right to claim and
be paid an amount equal to ten percent (10%) of the Purchase Price as liquidated
damages. The parties agree that the liquidated damages provided in this Section
is intended to limit the monetary and other claims that Seller may have against
Buyer in the circumstances described herein. The parties acknowledge and agree
that the liquidated damages provided in this Section bear a reasonable
relationship to the anticipated harm which would be caused by Buyer’s breach of
the Agreement. The parties further acknowledge and agree that the amount of
actual loss caused by Buyer’s breach of this Agreement is incapable and
difficult of precise estimation and that Seller would not have a convenient and
adequate alternative to liquidated damages hereunder. The provisions of this
Section 12.4 shall in no way limit Seller’s right to elect alternatively
specific performance of this Agreement pursuant to Section 12.3 or otherwise.
Section 12.5.    Further Assurances. From time to time after the First Closing
Date, upon the reasonable request of Buyer, Seller shall execute and deliver or
cause to be executed and delivered such further instruments of conveyance,
assignment and transfer and take such further action as Buyer may reasonably
request in order more effectively to sell, assign, convey, transfer, reduce to
possession and record title to Buyer to any of the Purchased Assets. Seller
agrees to cooperate with Buyer in all reasonable respects to assure to Buyer the
continued title to and possession of the Purchased Assets in the condition and
manner contemplated by this Agreement; provided, however, that Buyer shall not
be required to spend additional sums of money. Without limiting the specific
obligations of any party hereto under any agreement or covenant hereunder, each
party hereto shall use commercially reasonable efforts to take all actions and
do all things necessary in order to consummate the transactions contemplated by
this Agreement, including, without limitation, satisfaction, but not waiver, of
the closing conditions set forth in Article VII, Article VIII or Article IX.

- 52 -
ATL 19620111v4

--------------------------------------------------------------------------------




Section 12.6.    Schedules.
(a)    If and to the extent any information required to be furnished in any
section of the Schedules is contained in the Agreement or in any section of the
Schedules, such information shall be deemed to be included in all sections of
the Schedules to the extent that the relevance of any such information to any
other section of the Schedules is readily apparent from the text of such
disclosure.
(b)    Seller has disclosed the information contained in the Schedules solely
for purposes of the Agreement, and no information contained therein shall be
deemed to be an admission by any party thereto to any third party of any matter
whatsoever, including of any violation of Law or breach of any agreement.
Section 12.7.    Entire Agreement; Amendment; and Waivers. This Agreement and
the documents required to be delivered pursuant hereto constitute the entire
agreement between the parties pertaining to the subject matter hereof, and
supersede all prior and contemporaneous agreements, understandings, negotiations
and discussions of the parties, whether oral or written, and there are no
warranties, representations or other agreements between the parties in
connection with the subject matter hereof, except as specifically set forth
herein. No amendment, supplement, modification, waiver or termination of this
Agreement shall be binding unless executed in writing by the party to be bound
thereby. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provision of this Agreement, whether or
not similar, unless otherwise expressly provided.
Section 12.8.    Expenses. Except as otherwise specifically provided herein,
whether or not the transactions contemplated by this Agreement are consummated,
each of the parties shall pay the fees and expenses of its respective counsel,
accountants and other experts incident to the negotiation, drafting and
execution of this Agreement and consummation of the transactions contemplated
hereby.
Section 12.9.    Benefit; Assignment. This Agreement shall be binding upon and
inure to the benefit of and shall be enforceable by Buyer and Seller and their
respective proper successors and permitted assigns. This Agreement (and any
rights, obligations or liabilities hereunder) may not be assigned or delegated
in whole or in part by any party without the prior written consent of the other
party; provided, however, that Buyer may, without such consent, assign in whole
or in part its rights, obligations or liabilities under this Agreement to an
Affiliate of Buyer, provided that (iii) any such assignment does not delay or
impede grant of the FCC Consent or the First Closing or Second Closing, as
applicable, (iv) any such assignee delivers to Seller a written assumption of
this Agreement, (v) Buyer shall remain liable for all of its obligations
hereunder, and (vi) Buyer shall be solely responsible for any third party
consents necessary in connection therewith (none of which are a condition to the
First Closing); and provided, further, that Buyer may, without such consent,
collaterally assign its rights hereunder to its lenders. Any such assignee of
Buyer shall fully assume the obligations of Buyer hereunder and Buyer shall
remain liable for its obligations hereunder. Any attempted assignment or
transfer in violation of this Section shall be null and void.

- 53 -
ATL 19620111v4

--------------------------------------------------------------------------------




Section 12.10.    Confidentiality. Seller and Buyer (or an Affiliate of Buyer)
are parties to the Confidentiality Agreement dated as of April 26, 2013, as
amended, with respect to Seller and the Station (the “Confidentiality
Agreement”). To the extent not already a direct party thereto, Buyer hereby
assumes the Confidentiality Agreement and agrees to be bound by the provisions
thereof. Without limiting the terms of the Confidentiality Agreement, subject to
the requirements of applicable law, all non-public information regarding Seller
and its Affiliates and their business and properties that is disclosed in
connection with the negotiation, preparation or performance of this Agreement
(including all financial information provided by Seller to Buyer) shall be
confidential and shall not be disclosed to any other Person, except Buyer’s
representatives and lenders for the purpose of consummating the transaction
contemplated by this Agreement.
Section 12.11.    Notices. All communications or notices required or permitted
by this Agreement shall be in writing and shall be deemed to have been given (i)
on the date of personal delivery to an officer of the other party, or (ii) if
sent by telecopy or facsimile machine to the number shown below, on the date of
such confirmed facsimile or telecopy transmission, or (iii) when properly
deposited for delivery by commercial overnight delivery service, prepaid, or by
deposit in the United States mail, certified or registered mail, postage
prepaid, return receipt requested, on the date that is two days after the date
set forth in the records of such delivery service or on the return receipt and
addressed as follows, unless and until either of such parties notifies the other
in accordance with this Section of a change of address or change of telecopy
number:
If to Seller:        YMF Media New York LLC
395 Hudson Street, 7th Floor
New York, NY 10014
    Attention: Mr. Bill Cooper, CFO
Email: bcooper@ymfmediallc.com
With a copy to:    Greenberg Traurig LLP
Terminus 200
3333 Piedmont Road NE, Suite 2500
Atlanta, GA 30305
Attention: James S. Altenbach
Email: altenbachj@gtlaw.com
If to Buyer:
Emmis Radio LLC

Emmis Radio License, LLC
c/o Emmis Communications Corporation
One EMMIS Plaza
40 Monument Circle, Suite 700
Indianapolis, IN 46204
Attention: J. Scott Enright
Email: legal@emmis.com
With a copy to:
Edinger Associates PLLC

1875 I Street, NW, Suite 500

- 54 -
ATL 19620111v4

--------------------------------------------------------------------------------




Washington, DC 20006
Attention: Brook A. Edinger
Email: bedinger@edingerlaw.net
Section 12.12.    Counterparts; Headings. This Agreement may be executed in
several counterparts, each of which shall be deemed an original, but such
counterparts shall together constitute but one and the same Agreement. This
Agreement may be executed and delivered in counterpart signature pages executed
and delivered via facsimile transmission, and any such counterpart executed and
delivered via facsimile transmission shall be deemed an original for all intents
and purposes. The Table of Contents and Article and Section headings in this
Agreement are inserted for convenience of reference only and shall not
constitute a part hereof.
Section 12.13.    Income Tax Position. Neither Buyer nor Seller shall take a
position for income tax purposes which is inconsistent with this Agreement.
Section 12.14.    Severability. If any provision, clause or part of this
Agreement or the application thereof under certain circumstances is held
invalid, or unenforceable, the remainder of this Agreement, or the application
of such provision, clause or part under other circumstances, shall not be
affected thereby.
Section 12.15.    No Reliance. Except for (i) any assignees permitted by Section
11.9 of this Agreement and (i) lenders (and their successors and assigns)
providing financing for the consummation of the transactions contemplated by
this Agreement:
(a)    no third party is entitled to rely on any of the representations,
warranties or agreements of Buyer or Seller contained in this Agreement; and
(b)    Buyer and Seller assume no liability to any third party because of any
reliance on the representations, warranties or agreements of Buyer and Seller
contained in this Agreement.
Section 12.16.    No Recourse. Notwithstanding any of the terms or provisions of
this Agreement, Seller, on the one hand, and Buyer, on the other hand, agree
that neither it nor any Person acting on its behalf may assert any claims or
cause of action against any employee, officer or manager of the other party or
member of such other party in connection with or arising out of this Agreement
or the transactions contemplated hereby.
Section 12.17.    Judicial Interpretation. Should any provision of this
Agreement require judicial interpretation, the parties hereto agree that the
court interpreting or construing the same shall not apply a presumption that the
terms hereof shall be more strictly construed against one party by reason of the
rule of construction that a document is to be construed more strictly against
the party which itself or through its agent prepared the same, it being agreed
that the agents of each party have participated in the preparation hereof.
Section 12.18.    Saturdays, Sundays and Legal Holidays. If the time period by
which any acts or payments required hereunder must be performed or paid expires
on a Saturday, Sunday

- 55 -
ATL 19620111v4

--------------------------------------------------------------------------------




or legal holiday, then such time period shall be automatically extended to the
close of business on the next regularly scheduled business day.
Section 12.19.    Consent to Jurisdiction. EACH OF THE PARTIES HERETO AGREES
THAT ANY LEGAL ACTION BETWEEN THE PARTIES RELATING TO THE ENTRY INTO OR
PERFORMANCE OF THIS AGREEMENT OR ANY ANCILLARY AGREEMENT, OR THE INTERPRETATION
OR ENFORCEMENT OF THE TERMS HEREOF OR THEREOF, SHALL EXCLUSIVELY BE BROUGHT IN A
FEDERAL OR STATE COURT LOCATED IN NEW YORK, HAVING JURISDICTION OF THE SUBJECT
MATTER THEREOF, AND EACH PARTY IRREVOCABLY CONSENTS TO PERSONAL JURISDICTION IN
ANY SUCH FEDERAL OR STATE COURT, WAIVES ANY RIGHT TO OBJECT TO SUCH VENUE OR TO
ASSERT THE DEFENSE OF FORUM NON-CONVENIENS, AND AGREES THAT SERVICE OF COMPLAINT
OR OTHER PROCESS MAY BE MADE BY CERTIFIED OR REGISTERED MAIL ADDRESSED TO SUCH
PARTY AT ITS ADDRESS SET FORTH IN, OR DETERMINED IN ACCORDANCE WITH, SECTION
11.11 HEREOF.
Section 12.20.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.
Section 12.21.    Governing Law. This Agreement shall be construed and
interpreted according to the laws of the State of New York, without regard to
the conflict of Law principles thereof.
Section 12.22.    Guaranty.
(a)    Guarantor hereby (a) confirms that it owns, directly or indirectly, 100%
of YMF Media New York LLC, and derive benefit from and desires to induce Buyer
to enter into this Agreement, (b) guarantees to Buyer the timely payment and
performance in full of Seller’s post- First Closing obligations under Article X
of this Agreement, and (c) agrees that the obligations of each Guarantor are
primary and direct and not conditioned or contingent upon pursuit of any
remedies against Seller, and they are not limited or affected by any
circumstance that might otherwise limit or affect the obligations of a surety or
guarantor, all of which are hereby waived by Guarantor to the fullest extent
permitted by Law.
(b)    YMF Media LLC and Buyer consent to and agree that: (i) operation of the
Station pursuant to the LMA is not a breach by either party of the WRKS APA;
(ii) both parties will deliver the WRKS APA Amendment at the First Closing; and
(iii) YMF Media LLC shall continue to pay Buyer the Earn-out Amounts (as defined
in the WRKS APA) during the Term (as defined in the LMA) of the LMA and
following the First Closing as contemplated in the WRKS APA Amendment.
Section 12.23.    Debt Covenant. From the LMA Commencement Date until the Second
Closing, Buyer’s senior secured debt-to-EBITDA total leverage ratio, as defined
in Buyer’s

- 56 -
ATL 19620111v4

--------------------------------------------------------------------------------




existing credit agreement or in any new financing contemplated as part of this
transaction (whichever is applicable at the time of measurement), will not
exceed 6.0x.
[SIGNATURES APPEAR ON NEXT PAGE]



- 57 -
ATL 19620111v4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
"BUYER"




EMMIS RADIO LLC




By:
/s/ J. Scott Enright
Name:
J. Scott Enright
Title:
Executive Vice President, General Counsel and Secretary

"SELLER"




YMF MEDIA NEW YORK LLC




By:
/s/ L. Deon Levingston
Name:
L. Deon Levingston
Title:
President and GM

YMF MEDIA NEW YORK LICENSEE LLC
 
 
By:
/s/ L. Deon Levingston
Name:
L. Deon Levingston
Title:
President and GM

With respect to Section 12.22 only:
 
"GUARANTOR"
 
 
YMF MEDIA LLC
 
 
By:
/s/ L. Deon Levingston
Name:
L. Deon Levingston
Title:
President and GM








Signature Page to Asset Purchase Agreement

